                       Case 20-10759-BLS             Doc 7        Filed 05/12/20           Page 1 of 42




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


 In re:                                                                Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                         Case No. 20-10755 (BLS)

                         Debtors.                                      (Jointly Administered)


                                   STATEMENT OF FINANCIAL AFFAIRS FOR
                                         CORVUS AIRLINES, INC.
                                           (CASE NO. 20-10759)




_______________________________________
1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.
               Case 20-10759-BLS         Doc 7    Filed 05/12/20     Page 2 of 42




                      GENERAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On April 5, 2020 (the “Petition Date”), Ravn Air Group, Inc. (“Ravn”) and its seven affiliated
debtors in the above-referenced chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), commenced cases under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are authorized to operate their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter
11 cases have been consolidated under case number 20-10755 (BLS) for procedural purposes only
and are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

OVERVIEW OF GENERAL NOTES
Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These General Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements (the
“General Notes”) relate to each of the Debtors’ Schedules and Statements and set forth the basis
upon which the Schedules and Statements are presented. These General Notes comprise an
integral part of the Schedules and Statements and should be referred to and considered in
connection with any review of the Schedules and Statements. The General Notes are in addition
to any specific notes contained in any Debtor’s Schedules or Statements. The General Notes are
presented for each individual Debtor, however, each provision contained in the General Notes may
not apply to all Debtors. Nothing contained in the Schedules and Statements shall constitute a
waiver of any rights or claims of the Debtors against any third party, or in or with respect to any
aspect of these chapter 11 cases.

The Schedules, Statements, and General Notes should not be relied upon by any person for
information relating to the current or future financial conditions, events, or performance of
any of the Debtors.
The Schedules and Statements have been prepared, pursuant to section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, by the Debtors with the assistance of their advisors. Financial
information for the period between January 1, 2019 and April 5, 2020, is presented on an unaudited
basis. While management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes to the Schedules
and Statements, and inadvertent errors or omissions may exist. Moreover, the Schedules and
Statements contain unaudited information, which is subject to further review and potential
adjustment. Nothing contained in the Schedules and Statements shall constitute a waiver of any of
the Debtors’ rights with respect to the chapter 11 cases, including with respect to any issues
involving substantive consolidation, recharacterization, equitable subordination, and/or causes of
                Case 20-10759-BLS          Doc 7     Filed 05/12/20     Page 3 of 42




action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
bankruptcy laws to recover assets or avoid transfers.


Ravn Air Group: Schedules and Statements Global Notes


1. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect net
book values as of March 31, 2020. Furthermore, assets that have fully depreciated or were
expensed for accounting purposes may not appear in these Schedules and Statements as they have
no net book value.

2. Basis of Presentation. For financial reporting purposes, the Debtors prepare consolidated
financial statements that are audited annually. Unlike the consolidated financial statements, these
Schedules and Statements reflect the separate assets and liabilities of each individual Debtor.
These Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).

3. Amendment. Reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements. Despite these efforts, inadvertent errors or omissions may exist. The
Debtors reserve all rights to, but are not required to, amend or supplement, or both, the Schedules
and Statements from time to time as is necessary and appropriate.

4. Recharacterization. The Debtors have made reasonable efforts to correctly characterize, classify,
categorize, and designate assets, liabilities, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements. However, due to the complexity and size of the Debtors’
business and operations, the Debtors may have improperly characterized, classified, categorized,
or designated certain items. The Debtors thus reserve all of their rights to recharacterize, reclassify,
recategorize, or redesignate items reported in the Schedules and Statements as necessary or
appropriate as additional information becomes available, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.

5. Confidentiality. In certain instances in the Schedules and Statements, the Debtors have deemed
it necessary and appropriate to redact from the public record addresses of individuals because of
concerns for the privacy of, or otherwise to preserve the confidentiality of, personally identifiable
information.

6. Summary of Significant Reporting Policies. The Debtors use a consolidated cash management
system through which the Debtors collect substantially all receipts and pay liabilities and expenses.
As a result, certain payments in the Schedules and Statements may have been made prepetition by
one entity on behalf of another entity through the operation of the consolidated cash management
system. A description of the Debtors’ prepetition cash management system is in the Motion of the
Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’ Cash
               Case 20-10759-BLS          Doc 7     Filed 05/12/20     Page 4 of 42




Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors Authority to
Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain Prepetition
Transfers dated April 5, 2020 [Docket No. 6].

7. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as March 31,
2020. Certain other assets are listed at undetermined amounts, as the net book values may differ
materially from fair market values or the amounts ultimately realized. In addition, certain
depreciable assets with a net book value of zero may be included for completeness. The Debtors
do not intend to amend these Schedules and Statements to reflect actual values.

9. Inventories. Consumable and expendable parts and maintenance supplies related to flight
equipment are scheduled as machinery, equipment and vehicles. Spare parts and supplies are
recorded as inventory when purchased and charged to expense as used. A fleet retirement reserve
for spare parts expected to be on hand at the date the aircraft are retired from service is provided
over the remaining estimated useful life of the related aircraft equipment. An allowance for spare
parts currently identified as obsolete or excess is also provided. Additionally, all inventories and
plant and equipment are presented without consideration of any statutory or consensual liens.

10. Property and Equipment. Unless otherwise indicated, owned property and equipment are stated
at net book value. The Debtors may lease furniture, fixtures, and equipment from certain third
party lessors. Such leases are in the Schedules and Statements, subject to the reservation of rights
set forth in paragraph 11 herein.

11. Leases. The Debtors have not included in the Schedules and Statements the future obligations
of any leases. Nothing herein or in the Schedules or Statements shall be construed as a concession,
admission or evidence as to the determination of the legal status of any leases identified in the
Schedules or Statements, including whether such leases: (i) constitute an executory contract within
the meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve all
of their rights.

12. Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to any claims, causes of
action or avoidance actions they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such claims, causes of action, or avoidance actions or
in any way prejudice or impair the assertion of such claims.

13. Taxes. Claims listed on the Debtors’ Schedule E include claims owing to various taxing
authorities to which the Debtors may potentially be liable. However, certain of such claims may
               Case 20-10759-BLS          Doc 7     Filed 05/12/20     Page 5 of 42




be subject to on-going audits and the Debtors are otherwise unable to determine with certainty the
amount of many, if not all, of the claims listed on Schedule E. Therefore, the Debtors have listed
estimated claim amounts, where possible, or alternatively listed such claims as undetermined in
amount and marked the claims as unliquidated, pending final resolution of ongoing audits or other
outstanding issues. The Debtors reserve their right to dispute or challenge whether such claims are
entitled to priority.

14. Future Aircraft and Aircraft Engine Purchases. To the extent applicable, the Debtors have not
included in the Schedules and Statements any future purchase commitments or the related amounts
to be paid in connection with the purchase of aircraft or aircraft engines.

15. Employee Claims. The Bankruptcy Court entered first day orders granting the authority, but
not the obligation, to the Debtors to pay certain prepetition employee wages, salaries, severance,
benefits and other obligations in the ordinary course. Accordingly, only employee related claims
for prepetition amounts due that have not been paid as of the time that the Schedules and
Statements were prepared by the Debtors, including employee-related claims for items not
authorized to be paid by order of the Bankruptcy Court, have been included in the Schedules and
Statements.

16. Clearinghouse Agreements. The Bankruptcy Court entered first day orders granting the
authority, but not the obligation, to the Debtors to make certain payments of prepetition obligations
relating to certain clearinghouse agreements. Accordingly, related liabilities that have been paid
or otherwise satisfied as of the Petition Date have been excluded from Schedule F, although the
agreements may be listed on Schedule G.

17. Other Claims Paid Pursuant to Court Orders. Pursuant to certain orders of the
Bankruptcy Court entered in the Debtors’ chapter 11 cases, the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims. Accordingly, these liabilities may
have been or may be satisfied in accordance with those orders, and therefore may not be listed in
the Schedules and Statements.

18. Insiders. The Debtors have included all payments and awards made to executive officers and
the members of the board of directors during the twelve months preceding the Petition Date.
Included in the value reflected are cash payments to or for the benefit of the insider (inclusive of
payroll, bonus and other employee benefits paid in cash). Persons have been included in the
Statements for informational purposes only, and the listing of an individual as an insider is not
intended to be and should not be construed as a legal characterization of that person as an insider
and does not act as an admission of any fact, claim, right or defense, and all such rights, claims
and defenses are reserved. Further the Debtors do not take any position concerning (a) the person’s
influence over the control of the Debtors, (b) the person’s management responsibilities and
functions, (c) the person’s decision-making or corporate authority, or (d) whether the person could
successfully argue that he or she is not an insider under applicable law, including federal securities
law, or any theories of liability or for any other purpose.

19. Excluded Assets and Liabilities. The Debtors may have excluded from the Schedules certain
of the following items, which may be included in their GAAP financial statements: intercompany
                Case 20-10759-BLS           Doc 7     Filed 05/12/20      Page 6 of 42




receivables, investments in subsidiaries, certain accrued liabilities, including, without limitation,
accrued salaries, employee benefit accruals, and certain other accruals, capitalized interest, debt
acquisition costs, restricted cash, goodwill, financial instruments, air traffic liabilities, certain other
assets, and deferred revenues and gains. Other non-material assets and liabilities may also have
been excluded. The Debtors have reflected intercompany balances as of March 31, 2020 on
Schedules B and F for the relevant debtor.

20. Intercompany Claims. Claims among the Debtor and its affiliated Debtors, as reflected in the
applicable entities’ balance sheet accounts (each an “Intercompany Receivable” or “Intercompany
Payable” and, collectively, the “Intercompany Claims”), are reported on Schedules B and F, as
applicable. The Intercompany Claims primarily result from: provision of management services,
operating expenses, aircraft and equipment leasing, and, as a result of the Debtors’ cash
management practices, one Debtor satisfying the obligations of another Debtor.

21. Litigation. Certain litigation actions reflected as claims against one Debtor may relate to any
of the other Debtors. The Debtors have made commercially reasonable efforts to record these
actions in the Schedules and Statements of the Debtor that is party to the action. In addition, the
Debtors have excluded details relating to federal and state agency discrimination charges, labor
arbitration and grievance claims, and government investigations and civil penalty actions.
Discrimination charges have been excluded to protect the privacy interests of the charging parties
and because the majority of such claims generally will not result in actual litigation. Labor
arbitration and grievance claims are omitted to protect the privacy interests of the grieving party.
Government investigations and notices civil penalty actions were excluded due to confidentiality
and privacy concerns or because the majority of such claims are for de minimis amounts, have
been promptly remediated or will not ultimately give rise to a civil penalty.

22. Claim Description. Any failure to designate a claim in the Schedules and Statements as
“contingent,” “unliquidated,” or “disputed” does not constitute an admission that such claim or
amount is not “contingent,” unliquidated,” or “disputed.” The Debtors reserve all of their rights to
dispute, or to assert offsets or defenses to, any claim reflected on these Schedules on any grounds,
including, without limitation, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to, but are not required to, amend their Schedules and Statements
as necessary and appropriate, including modifying claims descriptions and designations.

23. Debt Representatives. Claims relating to the repayment of principal, interest and other fees and
expenses under agreements governing any syndicated credit facility or debt security issued by or
for the benefit of the Debtors pursuant to an indenture where the identities of the lenders or other
parties in interest are not known with certainty are scheduled listing the administrative agent under
the applicable credit facility or the indenture trustee on behalf of the lenders or other parties in
interest.

24. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
Debtors are scheduled as “unliquidated.” To the extent the Debtors are able to ascertain or estimate
all or a portion of the claim amounts, they may have listed the known or estimated claim amount
                Case 20-10759-BLS          Doc 7     Filed 05/12/20     Page 7 of 42




and marked the claims as unliquidated, pending final resolution of outstanding issues necessary to
determine the total claim amount with certainty.

25. Liabilities. The Debtors have sought to allocate liabilities between prepetition and postpetition
periods based on the information and research that was conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between prepetition and postpetition
periods may change. The Debtors reserve their right to, but are not required to, amend the
Schedules and Statements as they deem appropriate to reflect this.

26. Guarantees and Other Second Liability Claims. The Debtors have used commercially
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, the “Guarantees”) in their executory contracts, unexpired leases, secured financings,
debt instruments, and other such agreements. Where Guarantees have been identified, they have
been included in the relevant Schedules F and H for the affected Debtor or Debtors. Guarantees
have generally been included in Schedules of the guarantor Debtor as “contingent” unless
otherwise specified. Certain Guarantees embedded in the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to, but are not required to, amend
the Schedules if additional Guarantees are identified.

27. Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
to be an admission that those intellectual property rights have been sold, abandoned, or terminated,
or otherwise have expired by their terms, or have been assigned or otherwise transferred pursuant
to a sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
abandoned, have not been terminated, or otherwise have not expired by their terms, or have not
been assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual property
rights.

28. Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included in the Schedules and Statements and exclude items identified as
“undetermined” or “unliquidated.” To the extent that there are undetermined or unliquidated
amounts, the actual totals may be materially different from the listed totals.

29. Self-Insured. The Debtors are self-insured for medical, dental, and vision plans. To the extent
such plans are administered, the administrators of the plans have been listed on Schedule G.
               Case 20-10759-BLS         Doc 7     Filed 05/12/20     Page 8 of 42




Specific Disclosures with Respect to the Debtors’ Schedules


30. Schedule A/B – Bank Balances. Bank account balances are as of the March 31, 2020. Details
with respect to the Debtors’ cash management system and bank accounts are provided in the
Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’
Cash Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors
Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain
Prepetition Transfers dated April 5, 2020 [Docket No. 6].

31. Schedule D: Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
stipulation or agreed order or general order entered by the Bankruptcy Court, the Debtors reserve
their rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D of any Debtor. Certain claims are listed on Schedule D as “unliquidated” because the value of
the collateral securing such claims is unknown. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent and
priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed
a modification or interpretation of the terms of such agreements.
The amounts listed in Schedule D for loans related to aircraft purchases are principal amounts due
as of the Petition Date. In certain instances, both prepetition and postpetition interest, as well as
scheduled principal payments, has been paid to creditors since the Petition Date. Further payments
of interest and principal are expected to be made pursuant to elections made by the Debtors, or
stipulations entered into by the Debtors and certain aircraft financiers or related parties, pursuant
to section 1110 of the Bankruptcy Code.
32. Schedule E: Creditors Holding Priority Claims. Listing a claim on Schedule E as priority does
not constitute an admission by the Debtors of the claimant’s legal rights or a waiver of the
Debtors’ right to recharacterize or reclassify the claim or contract. The Bankruptcy Court entered
a number of first day orders granting authority to pay certain prepetition priority claims.
Accordingly, only claims against Debtors for prepetition amounts that have not been paid as of the
Petition Date have been included in Schedule E. The Debtors reserve their rights to object to any
listed claims on the ground that, among other things, they have already been satisfied.

The Debtors have included total amounts for air traffic liabilities on Schedule E. Due to consumer
privacy laws, these amounts have not been allocated to specific customers. The Debtors reserve
               Case 20-10759-BLS          Doc 7     Filed 05/12/20      Page 9 of 42




their right to, but believe they are not required to, amend the Schedules to reflect those allocations
to individual customers at a later date.

33. Schedule F: Creditors Holding Unsecured Non-Priority Claims. Schedule F does not include
certain deferred charges, deferred liabilities or general reserves. Such amounts are general
estimates of liabilities and do not represent specific claims as of the Petition Date; however, they
are reflected on the Debtors’ books and records as required in accordance with GAAP. The claims
listed in Schedule F arose or were incurred on various dates. In certain instances, the date on which
a claim arose is an open issue of fact. While commercially reasonable efforts have been made,
determining the date upon which each claim in Schedule F was incurred or arose would be, in
certain cases, unduly burdensome and cost prohibitive and, therefore, the Debtors have not listed
a date for each claim listed on Schedule F. Schedule F may contain information regarding potential,
pending and closed litigation involving the Debtors. In certain instances, the Debtor that is the
subject of the litigation is unclear or undetermined. However, to the extent that litigation involving
a particular Debtor has been identified, such information is contained in the Schedule for that
Debtor. The inclusion of any litigation in these Schedules and Statements does not constitute an
admission by any Debtor of liability, the validity of any action, the availability of insurance
coverage, or the amount or treatment of any claims, defenses, counterclaims, or cross-claims or
the amount or treatment of any potential claim resulting from any current or future litigation. The
Debtors have generally excluded internal grievance claims to protect the privacy interests of the
grieving party and because the majority of such claims generally will not result in actual litigation.
In addition, certain litigation or claims covered by insurance policies maintained by the Debtors
may be excluded from Schedule F. The claims of individual creditors are generally listed at the
amounts recorded on the Debtors’ books and records and may not reflect credits or allowances due
from the creditor. The Debtors reserve all of their rights concerning credits or allowances. The
Bankruptcy Court entered first day orders granting authority to the Debtors to pay certain
prepetition obligations in the ordinary course of business. Accordingly, only claims against the
Debtors for prepetition amounts that have not been paid as of the Petition Date have been included
in Schedule F. The Debtors reserve their rights to object to any listed claims on the ground that,
among other things, they have already been satisfied.

34. Schedule G: Executory Contracts and Unexpired Leases. The businesses of the Debtors are
complex. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions or over-inclusions may have occurred. The Debtors
hereby reserve all of their rights to dispute the validity, status, or enforceability of any contracts,
agreements or leases set forth in Schedule G and to amend or supplement such Schedule as
necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein. Certain of the real
property leases and contracts listed on Schedule G may contain renewal options, guarantees of
payments, options to purchase, rights of first refusal, rights to lease additional space and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth on Schedule G.
Nothing herein shall be construed as a concession or evidence that any of the contracts, agreements
or leases identified on Schedule G: (i) constitute an executory contract within the meaning of
section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired or been
              Case 20-10759-BLS         Doc 7     Filed 05/12/20     Page 10 of 42




terminated or otherwise are not current in full force and effect. The Debtors reserve all of their
rights, claims and causes of action with respect to the contracts and agreements listed on the
Schedule, including the right to dispute or challenge the characterization or the structure of any
transaction, document, or instrument. Certain of these contracts or leases may have been modified,
amended or supplemented by various documents, instruments or agreements that may not be listed,
but are nonetheless incorporated by this reference. Certain executory agreements may not have
been memorialized in writing and could be subject to dispute. Schedule G generally does not
include stand-alone equipment purchase orders. Certain of the contracts, agreements and leases
listed on Schedule G may have been entered into by more than one of the Debtors. Such contracts,
agreements and leases are listed on Schedule G of each such Debtor.

35. Schedule H: Co-Debtors. In the ordinary course of their businesses, the Debtors are involved
in pending or threatened litigation and claims arising out of the conduct of their businesses. These
matters may involve multiple plaintiffs and defendants, some or all of whom may assert cross-
claims and counter-claims against other parties. Because such claims are listed elsewhere in the
Schedules and Statements, they have not been set forth individually on Schedule H. Schedule H
also reflects guarantees by various Debtors. The Debtors may not have identified certain
guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. Further, the Debtors believe that certain
of the guarantees reflected on Schedule H may have expired or are no longer enforceable. Thus,
the Debtors reserve their right to amend the Schedules to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or are unenforceable. Schedule H is
furnished for informational purposes only to apprise parties in interest of co-debtor relationships
of the Debtors as of the Petition Date and is derived from documents in the possession of the
Debtors. It is not an admission or recognition that any co-debtor liability exists or existed.
              Case 20-10759-BLS          Doc 7    Filed 05/12/20      Page 11 of 42




Specific Disclosures with Respect to the Debtors’ Statements
36. Question 3: Payments or Transfers within 90 Days of the Petition Date. This includes any
disbursement or other transfer made by the Debtors within 90 days before the Petition Date. The
Debtors have excluded, without limitation, payroll and related taxes, insider payments disclosed
in Question 4, and intercompany transfers. Additionally, these payments are based on the Debtors’
book transactions.

37. Question : Payments or Transfers to Insiders within 1 Year of the Petition Date. Corvus
Airlines, Inc.made payments to BlackBird, LLC for the lease of an aircraft. BlackBird, LLC is an
entity owned or controlled by Robert Hajdukovich, a Director of the Ravn Air Group, Inc.

38. Question 6: Setoffs. The Debtors routinely incur setoffs from third parties during the ordinary
course of business. Setoffs in the ordinary course can result from various routine transactions,
including intercompany transactions, counterparty settlements (in particular, interline ticketing
setoffs with other carriers), pricing discrepancies, and other disputes between the Debtors and third
parties. Certain of these constitute normal setoffs consistent with the ordinary course of business
in the Debtors’ industry. In such instances, such ordinary course setoffs are excluded from the
Debtors’ responses to Question 6 of the Statements. The Debtors reserve all rights to enforce or
challenge, as the case may be, any setoffs that have been or may be asserted.

39. Question 23: Other Transfers. The Debtors have excluded any de minimis asset sales made in
the ordinary course of business.

40. Question 26(d): Financial Statements. In the regular course of business, the Debtors have
provided consolidated financial information to banks, customers, suppliers, rating agencies,
aircraft lessors and other various interested parties. In light of the number of recipients and the
possibility that such information may have also been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed specific individuals or entities.

41. Question 28: Parties in Control. Certain of the Debtors’ employees have the title director and
are not listed here. Each such director reports to an executive within the company.
                                       Case 20-10759-BLS                Doc 7         Filed 05/12/20              Page 12 of 42

  Fill in this information to identify the case:

  Debtor name: Corvus Airlines, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                    Check if this is an
  Case number: 20-10759
                                                                                                                                                    amended ling


O cial Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19


The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and
case number (if known).

Part 1:   Income

1. Gross revenue from business
     None

 Identify the beginning and ending dates of the debtor’s scal year, which may be        Sources of revenue                                        Gross revenue
 a calendar year                                                                        Check all that apply                                      (before deductions and
                                                                                                                                                  exclusions)


From the beginning of           From                      to     3/31/2020                 Operating a business                                         $20,514,535.00
the scal year to ling           1/1/2020
date:                                                                                      Other




For prior year:                 From                      to                               Operating a business                                         $83,459,135.00
                                1/1/2019                  12/31/2019
                                                                                           Other




For the year before that:       From                      to                               Operating a business                                                           $

                                                                                           Other




2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List each
source and the gross revenue for each separately. Do not include revenue listed in line 1.
    None

                                                                                        Description of sources of revenue                         Gross revenue from
                                                                                                                                                  each source
                                                                                                                                                  (before deductions and
                                                                                                                                                  exclusions)

From the beginning of          From                       to     3/31/2020             Interest Income                                                        $4,561.00
the scal year to ling          1/1/2020
date:

For prior year:                From                       to                           Interest Income                                                       $11,933.00
                               1/1/2019                   12/31/2019


For the year before that:      From                       to                                                                                                              $
Debtor    Corvus Airlines, Inc.____________________________________________________                   Case number (if known) 20-10759________________________________________
          Name
                                          Case 20-10759-BLS                   Doc 7         Filed 05/12/20               Page 13 of 42
  Part 2:    List Certain Transfers Made Before Filing for Bankruptcy

  3. Certain payments or transfers to creditors within 90 days before ling this case
  List payments or transfers - including expense reimbursements - to any creditor, other than regular employee compensation, within 90 days before ling this case unless the
  aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
   led on or after the date of adjustment.)
         None

   Creditor’s name and address                                 Dates                             Total amount or value      Reasons for payment or transfer
                                                                                                                            Check all that apply

  3.1       Creditor’s name and address                                                               $24,916,997.02            Secured debt

            See Attached SOFA 3 Exhibit                                                                                         Unsecured loan repayments

                                                                                                                                Suppliers or vendors

                                                                                                                                Services

                                                                                                                                Other




  4. Payments or other transfers of property made within 1 year before ling this case that bene ted any insider
  List payments or transfers, including expense reimbursements, made within 1 year before ling this case on debts owed to an insider or guaranteed or cosigned by an
  insider unless the aggregate value of all property transferred to or for the bene t of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
  years after that with respect to cases led on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include o cers, directors, and anyone in
  control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; a liates of the debtor and insiders of such a liates; and any
  managing agent of the debtor. 11 U.S.C. § 101(31).
         None

   Insider’s name and address                                  Dates                             Total amount or value      Reasons for payment or transfer

  4.1       Insider’s name and address See                                                              $3,004,746.05           Secured debt

            Attached SOFA 4 Exhibit                                                                                             Unsecured loan repayments
            Relationship to debtor
                                                                                                                                Suppliers or vendors

                                                                                                                                Services

                                                                                                                                Other




  5. Repossessions, foreclosures, and returns
  List all property of the debtor that was obtained by a creditor within 1 year before ling this case, including property repossessed by a creditor, sold at a foreclosure sale,
  transferred by a deed in lieu of foreclosure, or returned to the seller.
  Do not include property listed in line 6.
         None

   Creditor’s name and address                                 Description of the property                                  Date                            Value of property

  5.1       Creditor’s name and address                                                                                                                                            $




  6. Setoffs
  List any creditor, including a bank or nancial institution, that within 90 days before ling this case set off or otherwise took anything from an account of the debtor without
  permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
         None

   Creditor’s name and address                                 Description of the action creditor took                      Date action was taken           Amount

  6.1       Creditor’s name and address                                                                                                                                            $
                                                               Last 4 digits of account number
Debtor    Corvus Airlines, Inc.____________________________________________________                   Case number (if known) 20-10759________________________________________
          Name
                                           Case 20-10759-BLS                 Doc 7         Filed 05/12/20              Page 14 of 42
  Part 3:    Legal Actions or Assignments

  7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
  List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity—within 1
  year before ling this case.
         None

   Case title                                     Nature of case                              Court or agency’s name and address                          Status of case

  7.1       Name                                                                             Name                                                             Pending
                                                                                                                                                              On appeal
            Case number                                                                      Street                                                           Concluded

                                                                                             City                                  State   Zip




  8. Assignments and receivership
  List any property in the hands of an assignee for the bene t of creditors during the 120 days before ling this case and any property in the hands of a receiver, custodian, or
  other court-appointed o cer within 1 year before ling this case.
         None

   Custodian’s name and address                                Description of the property                                  Value

  8.1       Custodian's name and address                                                                                                                                        $
                                                               Case title                                                  Court name and address
            Street                                                                                                         Name

                                                               Case number
            City                        State    Zip                                                                       Street

                                                               Date of order or assignment
                                                                                                                            City                              State       Zip




  Part 4:    Certain Gifts and Charitable Contributions

  9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before ling this case unless the aggregate value of the gifts to that recipient is
  less than $1,000
         None

   Recipient’s name and address                                Description of the gifts or contributions                    Dates given                   Value

  9.1       Recipient's name                                  Cash Donation                                                7/26/2019                                    $1,000.00
            Alaska Native Heritage Center

            Street
            8800 Heritage Center Drive

            City                        State    Zip
            Anchorage                   AK       99504

            Recipient’s relationship to debtor
            None
Debtor    Corvus Airlines, Inc.____________________________________________________                  Case number (if known) 20-10759________________________________________
          Name
                                        Case 20-10759-BLS                   Doc 7          Filed 05/12/20                 Page 15 of 42
  Part 5:    Losses

  10. All losses from re, theft, or other casualty within 1 year before ling this case
         None

   Description of the property lost and how the loss          Amount of payments received for the loss                      Date of loss               Value of property lost
   occurred                                                   If you have received payments to cover the loss, for
                                                              example, from insurance, government
                                                              compensation, or tort liability, list the total received.
                                                              List unpaid claims on O cial Form 106A/B
                                                              (Schedule A/B: Assets – Real and Personal
                                                              Property).

                                                                                                                                                                           $



  Part 6:    Certain Payments or Transfers

  11. Payments related to bankruptcy
  List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the ling of this case to another
  person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or ling a bankruptcy case.
         None

   Who was paid or who received the transfer?                 If not money, describe any property transferred               Dates                      Total amount or value

  11.1      Name and Address                                                                                                3/24/2020                            $20,000.00

            Blank Rome, LLP, One Logan Square, 130
            North 18th St., Philadelphia, PA 19103-6998
            Email or website address
            www.blankrome.com

            Who made the payment, if not debtor?




  11.2      Name and Address                                                                                                3/31/2020                           $100,000.00

            Blank Rome, LLP, One Logan Square, 130
            North 18th St., Philadelphia, PA 19103-6998
            Email or website address
            www.blankrome.com
            Who made the payment, if not debtor?




  11.3      Name and Address                                                                                                3/30/2020                           $150,000.00

            Conway MacKenzie, 909 Fannin Street, Suite
            4000, Houston, TX 77010

            Email or website address
            www.conwaymackenzie.com

            Who made the payment, if not debtor?




  11.4      Name and Address                                                                                                4/3/2020                            $178,953.50

            Conway MacKenzie, 909 Fannin Street, Suite
            4000, Houston, TX 77010

            Email or website address
            www.conwaymackenzie.com

            Who made the payment, if not debtor?
Debtor    Corvus Airlines, Inc.____________________________________________________                Case number (if known) 20-10759________________________________________
          Name
                                        Case 20-10759-BLS                   Doc 7         Filed 05/12/20              Page 16 of 42
  11.5      Name and Address                                                                                             3/18/2020                                 $50,000.00

            Keller Benvenutti Kim LLP, 650 California
            Street, 19th Floor, San Francisco, CA 94108
            Email or website address
            www.kbkllp.com
            Who made the payment, if not debtor?




  11.6      Name and Address                                                                                             3/20/2020                                $200,000.00

            Keller Benvenutti Kim LLP, 650 California
            Street, 19th Floor, San Francisco, CA 94108
            Email or website address
            www.kbkllp.com
            Who made the payment, if not debtor?




  11.7      Name and Address                                                                                             4/2/2020                                 $100,000.00

            Keller Benvenutti Kim LLP, 650 California
            Street, 19th Floor, San Francisco, CA 94108
            Email or website address
            www.kbkllp.com
            Who made the payment, if not debtor?




  11.8      Name and Address                                                                                             4/3/2020                                  $10,000.00

            Stretto, 410 Exchange, Ste 100, Irvine, CA
            92602

            Email or website address
            www.stretto.com
            Who made the payment, if not debtor?




  12. Self-settled trusts of which the debtor is a bene ciary
  List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the ling of this case to a self-settled trust or
  similar device.
  Do not include transfers already listed on this statement.
         None

   Name of trust or device                                     Describe any property transferred                          Dates transfers were          Total amount or value
                                                                                                                          made

  12.1                                                                                                                                                                       $

            Trustee




  13. Transfers not already listed on this statement
  List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2 years before the
   ling of this case to another person, other than property transferred in the ordinary course of business or nancial affairs. Include both outright transfers and transfers made
  as security. Do not include gifts or transfers previously listed on this statement.
         None

   Who received transfer?                                      Description of property transferred or payments            Date transfer was             Total amount or value
                                                               received or debts paid in exchange                         made
Debtor     Corvus Airlines, Inc.____________________________________________________                        Case number (if known) 20-10759________________________________________
           Name
                                          Case 20-10759-BLS                        Doc 7          Filed 05/12/20                  Page 17 of 42
  13.1       Name and Address                                                                                                                                                      $



             Relationship to debtor




  Part 7:      Previous Locations

  14. Previous addresses
  List all previous addresses used by the debtor within 3 years before ling this case and the dates the addresses were used.
         Does not apply

   Address                                                                                                            Dates of occupancy

  14.1       Street                                                                                                  From                              to


               City                                                 State             Zip




  Part 8:      Health Care Bankruptcies

  15. Health Care bankruptcies
  Is the debtor primarily engaged in offering services and facilities for:
         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to part 9.

         Yes. Fill in the information below.

   Facility name and address                                                       Nature of the business operation, including type of services the           If debtor provides
                                                                                   debtor provides                                                            meals and housing,
                                                                                                                                                              number of patients in
                                                                                                                                                              debtor's care

  15.1       Street

                                                                                   Location where patient records are maintained(if different from facility   How are records kept?
               City                              State       Zip                   address). If electronic, identify any service provider                     Check all that apply:
                                                                                                                                                                  Electronically

                                                                                                                                                                  Paper



  Part 9:      Personally Identi able Information

  16. Does the debtor collect and retain personally identi able information of customers?

         No.

         Yes. State the nature of the information collected and retained.     Names, Addresses, and Phone Numbers

                  Does the debtor have a privacy policy about that information?
                      No

                      Yes
Debtor    Corvus Airlines, Inc.____________________________________________________                   Case number (if known) 20-10759________________________________________
          Name
                                              Case 20-10759-BLS               Doc 7        Filed 05/12/20              Page 18 of 42
  17. Within 6 years before ling this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or pro t-sharing plan made
  available by the debtor as an employee bene t?

         No. Go to Part 10.

         Yes. Does the debtor serve as plan administrator?

                      No. Go to Part 10.

                      Yes. Fill in below:

                  Name of plan                                                                    Employer identi cation number of the plan


                  Has the plan been terminated?
                      No

                      Yes


  Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

  18. Closed nancial accounts
  Within 1 year before ling this case, were any nancial accounts or instruments held in the debtor’s name, or for the debtor’s bene t, closed, sold, moved, or transferred?
  Include checking, savings, money market, or other nancial accounts; certi cates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
  associations, and other nancial institutions.
         None

   Financial institution name and address                                      Last 4         Type of account               Date account was              Last balance before
                                                                               digits of                                    closed, sold, moved, or       closing or transfer
                                                                               account                                      transferred
                                                                               number

  18.1       Name                                                                                Checking                                                                       $

                                                                                                 Savings
             Street
                                                                                                 Money market
             City                                   State   Zip                                  Brokerage

                                                                                                  Other




  19. Safe deposit boxes
  List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before ling this case.
         None

   Depository institution name and address                        Names of anyone with access to it           Description of the contents                 Does debtor still have
                                                                                                                                                          it?

  19.1       Name                                                                                                                                            No
                                                                  Address
                                                                                                                                                             Yes
             Street


             City                           State   Zip




  20. Off-premises storage
  List any property kept in storage units or warehouses within 1 year before ling this case. Do not include facilities that are in a part of a building in which the debtor does
  business.
         None

   Facility name and address                                      Names of anyone with access to it           Description of the contents                 Does debtor still have
                                                                                                                                                          it?
Debtor    Corvus Airlines, Inc.____________________________________________________                                Case number (if known) 20-10759________________________________________
          Name
                                                Case 20-10759-BLS                        Doc 7           Filed 05/12/20                 Page 19 of 42
  20.1        Name                                                                                                                                                                No
                                                                        Address
                                                                                                                                                                                  Yes
              Street


               City                         State     Zip




  Part 11:       Property the Debtor Holds or Controls that the Debtor Does Not Own

  21. Property held for another
  List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or rented
  property
         None

   Owner’s name and address                                              Location of the property                           Description of the property                        Value

  21.1        Name and Address                                                                                                                                                                       $




  Part 12:       Details About Environmental Information

  For the purpose of Part 12, the following de nitions apply:
           Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium affected (air, land, water,
               or any other medium).


               Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated, or utilized.

               Hazardous material means anything that an environmental law de nes as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful substance.

  Report all notices, releases, and proceedings known, regardless of when they occurred.

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders

         No.

         Yes. Provide details below.


   Case title                                           Court or agency name and address                                    Nature of the case                                 Status of case

  22.1                                                  Name                                                                                                                       Pending
             Case Number
                                                                                                                                                                                   On appeal
                                                        Street
                                                                                                                                                                                   Concluded
                                                        City                                   State      Zip




  23. Has any governmental unit otherwise noti ed the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
         No

         Yes. Provide details below.

   Site name and address                                Governmental unit name and address                                  Environmental law, if known                        Date of notice

  23.1        Name                                      Name


              Street                                    Street


               City               State   Zip           City                                   State      Zip
Debtor     Corvus Airlines, Inc.____________________________________________________                   Case number (if known) 20-10759________________________________________
           Name
                                              Case 20-10759-BLS                 Doc 7         Filed 05/12/20               Page 20 of 42
  24. Has the debtor noti ed any governmental unit of any release of hazardous material?
          No

          Yes. Provide details below.

   Site name and address                            Governmental unit name and address                            Environmental law, if known               Date of notice

  24.1         Name                                Name


               Street                              Street


               City             State   Zip         City                             State     Zip




  Part 13:        Details About the Debtor's Business or Connections to Any Business

  25. Other businesses in which the debtor has or has had an interest
  List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before ling this case. Include this information even if
  already listed in the Schedules.

          None


   Business name and address                                       Describe the nature of the business                         Employer Identi cation number
                                                                                                                               Do not include Social Security number or ITIN.

  25.1         Name and Address                                                                                                EIN

                                                                                                                               Dates business existed
                                                                                                                               From                        to




  26. Books, records, and nancial statements
  26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before ling this case.
          None

   Name and address                                                                                                            Dates of service

  26a.1        Name and Address                                                                                                From                        to
               Steve Jackson - Chief Financial O cer, 4700 Old International Airport Road, Anchorage, AK 99502                 April-                      March-
                                                                                                                               18                          19



  26a.2        Name and Address                                                                                                From                        to
               John Mannion - Chief Financial O cer , 4700 Old International Airport Road, Anchorage, AK 99502                 March-                      Present
                                                                                                                               19



  26a.3        Name and Address                                                                                                From                        to
               William Hermle - VP of Finance and Controller, 4700 Old International Airport Road, Anchorage, AK 99502         April-                      September-
                                                                                                                               18                          19



  26a.4        Name and Address                                                                                                From                        to
               Kimberley Fraser - Director of Accounting, 4700 Old International Airport Road, Anchorage, AK 99502             January-                    Present
                                                                                                                               19



  26a.5        Name and Address                                                                                                From                        to
               Melissa Marvin - Asst. Director of Accounting , 4700 Old International Airport Road, Anchorage, AK 99502        January-                    Present
                                                                                                                               19



  26a.6        Name and Address                                                                                                From                        to
               Phil Lundeen - Director of Financial Planning and Analysis, 4700 Old International Airport Road,                May-                        Present
               Anchorage, AK 99502                                                                                             18
Debtor     Corvus Airlines, Inc.____________________________________________________                 Case number (if known) 20-10759________________________________________
           Name
                                         Case 20-10759-BLS                    Doc 7         Filed 05/12/20              Page 21 of 42
  26b. List all rms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a nancial statement within 2 years before ling
  this case.
          None

   Name and address                                                                                                        Dates of service

  26b.1      Name and Address                                                                                             From                        to
             Altman Rogers & Company, 3000 C Street, Anchorage, AK 99502                                                                              Present



  26b.2      Name and Address                                                                                             From                        to
             John Mannion - Chief Financial O cer, 4700 Old International Airport Road, Anchorage, AK 99502               3/1/2019                    Present



  26b.3      Name and Address                                                                                             From                        to
             Kimberley Fraser - Director of Accounting, 4700 Old International Airport Road, Anchorage, AK 99502          1/1/2019                    Present



  26b.4      Name and Address                                                                                             From                        to
             KPMG, 701 West 8th Avenue, Suite 600, Anchorage AK 99501                                                     12/18/2017                  Present



  26b.5      Name and Address                                                                                             From                        to
             Melissa Marvin - Asst. Director of Accounting, 4700 Old International Airport Road, Anchorage, AK 99502      1/1/2019                    Present



  26b.6      Name and Address                                                                                             From                        to
             Phil Lundeen - Directorof Financial Planning and Analysis, 4700 Old International Airport Road,              5/1/2018                    Present
             Anchorage, AK 99502



  26b.7      Name and Address                                                                                             From                        to
             Steve Jackson - Chief Financial O cer, 4700 Old International Airport Road, Anchorage, AK 99502              4/1/2018                    3/1/2019



  26b.8      Name and Address                                                                                             From                        to
             William Hermle - VP of Finance and Controller, 4700 Old International Airport Road, Anchorage, AK 99502      4/1/2018                    9/1/2019



  26c. List all rms or individuals who were in possession of the debtor’s books of account and records when this case is led.
          None

   Name and address                                                                                                        If any books of account and records are unavailable,
                                                                                                                           explain why

  26c.1      Name and Address
             John Mannion - Chief Financial O cer, 4700 Old International Airport Road, Anchorage, AK 99502



  26c.2      Name and Address
             Kimberley Fraser - Director of Accounting, 4700 Old International Airport Road, Anchorage, AK 99502



  26c.3      Name and Address
             Melissa Marvin - Asst. Director of Accounting , 4700 Old International Airport Road, Anchorage, AK 99502



  26c.4      Name and Address
             Phil Lundeen - Director of Financial Planning and Analysis, 4700 Old International Airport Road,
             Anchorage, AK 99502



  26d. List all nancial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a nancial statement within 2 years before
   ling this case.
          None

   Name and address
Debtor    Corvus Airlines, Inc.____________________________________________________                Case number (if known) 20-10759________________________________________
          Name
                                          Case 20-10759-BLS                 Doc 7         Filed 05/12/20              Page 22 of 42
  26d.1       Addressed in the Global Notes




  27. Inventories
  Have any inventories of the debtor’s property been taken within 2 years before ling this case?
         No

         Yes. Give the details about the two most recent inventories.

   Name of the person who supervised the taking of the inventory                            Date of inventory             The dollar amount and basis (cost, market, or other
                                                                                                                          basis) of each inventory



  28. List the debtor’s o cers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the debtor at the
  time of the ling of this case.
   Name and Address                                                                         Position and nature of any interest          % of interest, if any

  28.1        C. Alexander Harman                                                          O cer



  28.2        David P ieger, Address on File                                               Director, President & Chief Executive
                                                                                           O cer



  28.3        David Rattner, Address on File                                               Director



  28.4        HoTH Inc., 4700 Old International Airport Road, Anchorage, AK 99502          Owner                                        100%



  28.5        John Mannion, Address on File                                                Director & Chief Financial O cer



  28.6        William J. Hanenberg, Address on File                                        O cer




  29. Within 1 year before the ling of this case, did the debtor have o cers, directors, managing members, general partners, members in control of the debtor, or
  shareholders in control of the debtor who no longer hold these positions?
         No

         Yes. Identify below.

   Name and Address                                                                         Position and nature of any interest          Period during which position or
                                                                                                                                         interest was held

  29.1        Name and Address                                                                                                           From                    to




  30. Payments, distributions, or withdrawals credited or given to insiders
  Within 1 year before ling this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on loans,
  stock redemptions, and options exercised?
         No

         Yes. Identify below.

   Name and address of recipient                                             Amount of money or description and           Dates                         Reason for providing
                                                                             value of property                                                          the value

  30.1        Name and Address                                                                                   $
              See SOFA 4 Attachment


   Relationship To Debtor
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10759-BLS                   Doc 7        Filed 05/12/20             Page 23 of 42
  31.Within 6 years before ling this case, has the debtor been a member of any consolidated group for tax purposes?
         No

         Yes. Identify below.

   Name of the parent corporation                                                                                     Employer Identi cation number of the parent
                                                                                                                      corporation

  31.1     Ravn Air Group, Inc.                                                                                     EIN         XX-XXXXXXX




  32.Within 6 years before ling this case, has the debtor as an employer been responsible for contributing to a pension fund?
         No

         Yes. Identify below.

   Name of the pension fund                                                                                           Employer Identi cation number of the pension fund

  32.1                                                                                                              EIN
                                                                                        Case 20-10759-BLS              Doc 7   Filed 05/12/20      Page 24 of 42

                                                                                                                SOFA 3 ATTACHMENT
                                                                                      Certain payments or transfers to creditors within 90 days before filing this case



                                 Creditor's Name                        Attention                      Address                                 City           State    ZIP           Country   Payment Date Payment Amount     Reason for Payment or Transfer
    3.1 3 Points Aviation                                                           Unit 7&8, 1375 Aimco Boulevard                     Mississauga            ON    L4W 1B5       Canada         2/10/2020        $14,653.60 Vendor Payment
    3.2 3 Points Aviation                                                           Unit 7&8, 1375 Aimco Boulevard                     Mississauga            ON    L4W 1B5       Canada         1/9/2020         $18,030.90 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $32,684.50
    3.3 AAR Supply Chain, Inc                                                       1100 NORTH WOOD DALE ROAD                          WOOD DALE              IL     60191                       3/13/2020        $10,944.97 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $10,944.97
    3.4 ACE Air Cargo                                                               5901 Lockheed Ave                                  Anchorage              AK     99502                       2/28/2020        $26,969.68 Vendor Payment
    3.5 ACE Air Cargo                                                               5901 Lockheed Ave                                  Anchorage              AK     99502                       2/11/2020        $22,090.83 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $49,060.51
    3.6 ACSS-Aviation Comm & Surveillance System, LLC                               19810 NORTH 7TH AVENUE                             Phoenix                AZ     85027-4400                  3/25/2020        $14,558.00 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $14,558.00
    3.7 Action Aero                                                                 PO Box 22105                                       Charlottetown          PE     C1A 9J2      Canada         2/21/2020         $1,480.00 Vendor Payment
    3.8 Action Aero                                                                 PO Box 22105                                       Charlottetown          PE     C1A 9J2      Canada         1/9/2020         $15,645.00 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $17,125.00
    3.9 Aflac Insurance                                                             1932 Wynnton Road                                  Columbus               GA     31993-0797                  3/25/2020         $7,128.68 Vendor Payment
    3.10 Aflac Insurance                                                            1932 Wynnton Road                                  Columbus               GA     31993-0797                  3/16/2020         $7,072.31 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $14,200.99
    3.11   Aircom Avionics                                                          3628 University Ave. S                             Fairbanks              AK     99709                       3/9/2020          $4,199.84 Vendor Payment
    3.12   Aircom Avionics                                                          3628 University Ave. S                             Fairbanks              AK     99709                       1/9/2020          $2,061.00 Vendor Payment
    3.13   Aircom Avionics                                                          3628 University Ave. S                             Fairbanks              AK     99709                       2/21/2020        $19,396.90 Vendor Payment
    3.14   Aircom Avionics                                                          3628 University Ave. S                             Fairbanks              AK     99709                       2/10/2020        $14,161.47 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $39,819.21
    3.15   Aircraft Propeller Service, LLC                                          PO Box 71865                                       Chicago                IL     60694-1865                  2/10/2020         $4,859.50 Vendor Payment
    3.16   Aircraft Propeller Service, LLC                                          PO Box 71865                                       Chicago                IL     60694-1865                  1/9/2020         $92,891.62 Vendor Payment
    3.17   Aircraft Propeller Service, LLC                                          PO Box 71865                                       Chicago                IL     60694-1865                  3/9/2020         $63,515.94 Vendor Payment
    3.18   Aircraft Propeller Service, LLC                                          PO Box 71865                                       Chicago                IL     60694-1865                  2/14/2020        $57,795.37 Vendor Payment
    3.19   Aircraft Propeller Service, LLC                                          PO Box 71865                                       Chicago                IL     60694-1865                  2/21/2020        $34,280.42 Vendor Payment
                                                                                                                                                                                                     TOTAL:      $253,342.85
    3.20   Aircraft Spruce & Specialty Co.                                          PO BOX 4000                                        Corona                 CA     92878-4000                  3/9/2020          $2,282.62 Vendor Payment
    3.21   Aircraft Spruce & Specialty Co.                                          PO BOX 4000                                        Corona                 CA     92878-4000                  2/21/2020         $1,926.59 Vendor Payment
    3.22   Aircraft Spruce & Specialty Co.                                          PO BOX 4000                                        Corona                 CA     92878-4000                  2/14/2020           $474.50 Vendor Payment
    3.23   Aircraft Spruce & Specialty Co.                                          PO BOX 4000                                        Corona                 CA     92878-4000                  2/10/2020        $11,685.03 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $16,368.74
    3.24   Airport Enterprises LLC, dba Contract Aircraft Technicians               PO Box 7276                                        Kalispell              MT     59904                       1/9/2020        $100,522.73 Vendor Payment
    3.25   Airport Enterprises LLC, dba Contract Aircraft Technicians               PO Box 7276                                        Kalispell              MT     59904                       2/5/2020         $66,863.45 Vendor Payment
    3.26   Airport Enterprises LLC, dba Contract Aircraft Technicians               PO Box 7276                                        Kalispell              MT     59904                       2/21/2020        $27,547.95 Vendor Payment
    3.27   Airport Enterprises LLC, dba Contract Aircraft Technicians               PO Box 7276                                        Kalispell              MT     59904                       3/9/2020         $15,085.50 Vendor Payment
                                                                                                                                                                                                     TOTAL:      $210,019.63
    3.28 AKN Leasing, LLC                                                           PO Box 777                                         King Salmon            AK     99613                       2/28/2020        $10,637.00 Vendor Payment
    3.29 AKN Leasing, LLC                                                           PO Box 777                                         King Salmon            AK     99613                       2/3/2020         $10,637.00 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $21,274.00
    3.30   Alaska Aerofuel Inc                                                      PO BOX 60669                                       Fairbanks              AK     99706-0669                  3/6/2020          $5,278.40 Vendor Payment
    3.31   Alaska Aerofuel Inc                                                      PO BOX 60669                                       Fairbanks              AK     99706-0669                  2/28/2020         $4,540.56 Vendor Payment
    3.32   Alaska Aerofuel Inc                                                      PO BOX 60669                                       Fairbanks              AK     99706-0669                  2/11/2020         $2,456.03 Vendor Payment
    3.33   Alaska Aerofuel Inc                                                      PO BOX 60669                                       Fairbanks              AK     99706-0669                  2/6/2020         $31,288.71 Vendor Payment
    3.34   Alaska Aerofuel Inc                                                      PO BOX 60669                                       Fairbanks              AK     99706-0669                  1/7/2020         $15,176.17 Vendor Payment
    3.35   Alaska Aerofuel Inc                                                      PO BOX 60669                                       Fairbanks              AK     99706-0669                  2/20/2020         $7,442.67 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $66,182.54
    3.36 Alaska Air Carriers Association                                            2301 Merrill Field Drive Unit A3                   Anchorage              AK     99501                       2/20/2020         $6,000.00 Vendor Payment
    3.37 Alaska Air Carriers Association                                            2301 Merrill Field Drive Unit A3                   Anchorage              AK     99501                       2/20/2020         $2,500.00 Vendor Payment
                                                                                                                                                                                                     TOTAL:        $8,500.00
    3.38 Alaska Communication System                                                PO Box 196666                                      Anchorage              AK     99519-6666                  1/15/2020        $11,529.78 Utility Payment
    3.39 Alaska Communication System                                                PO Box 196666                                      Anchorage              AK     99519-6666                  2/12/2020        $11,353.37 Utility Payment
    3.40 Alaska Communication System                                                PO Box 196666                                      Anchorage              AK     99519-6666                  2/12/2020        $11,529.78 Utility Payment
                                                                                                                                                                                                     TOTAL:       $34,412.93
    3.41   Alaska Industrial Hardware Inc                                           2192 VIKING DRIVE                                  Anchorage              AK     99501                       3/9/2020          $4,742.95 Vendor Payment
    3.42   Alaska Industrial Hardware Inc                                           2192 VIKING DRIVE                                  Anchorage              AK     99501                       1/9/2020          $1,535.81 Vendor Payment
    3.43   Alaska Industrial Hardware Inc                                           2192 VIKING DRIVE                                  Anchorage              AK     99501                       2/10/2020         $1,077.95 Vendor Payment
    3.44   Alaska Industrial Hardware Inc                                           2192 VIKING DRIVE                                  Anchorage              AK     99501                       2/14/2020           $196.26 Vendor Payment
    3.45   Alaska Industrial Hardware Inc                                           2192 VIKING DRIVE                                  Anchorage              AK     99501                       2/21/2020            $55.96 Vendor Payment
                                                                                                                                                                                                     TOTAL:        $7,608.93
    3.46   Alaska Wholesale Bakery dba Illusions Food Co.LLC                        PO Box 90810                                       Anchorage              AK     99509-0810                  2/10/2020         $2,153.28 Vendor Payment
    3.47   Alaska Wholesale Bakery dba Illusions Food Co.LLC                        PO Box 90810                                       Anchorage              AK     99509-0810                  2/21/2020         $1,818.00 Vendor Payment
    3.48   Alaska Wholesale Bakery dba Illusions Food Co.LLC                        PO Box 90810                                       Anchorage              AK     99509-0810                  3/9/2020          $1,316.00 Vendor Payment
    3.49   Alaska Wholesale Bakery dba Illusions Food Co.LLC                        PO Box 90810                                       Anchorage              AK     99509-0810                  2/3/2020         $22,119.04 Vendor Payment
    3.50   Alaska Wholesale Bakery dba Illusions Food Co.LLC                        PO Box 90810                                       Anchorage              AK     99509-0810                  1/9/2020          $9,731.20 Vendor Payment
                                                                                                                                                                                                     TOTAL:       $37,137.52
    3.51 Alex Hotel & Suites/AKHappytime LLC                                        4615 Spenard Road                                  Anchorage              AK     99517                       2/10/2020         $4,245.08 Vendor Payment
    3.52 Alex Hotel & Suites/AKHappytime LLC                                        4615 Spenard Road                                  Anchorage              AK     99517                       2/14/2020         $1,982.48 Vendor Payment
    3.53 Alex Hotel & Suites/AKHappytime LLC                                        4615 Spenard Road                                  Anchorage              AK     99517                       1/9/2020          $1,493.00 Vendor Payment



In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                                     Page 1 of 14
                                                                             Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 25 of 42

                                                                                                     SOFA 3 ATTACHMENT
                                                                           Certain payments or transfers to creditors within 90 days before filing this case



                              Creditor's Name                Attention                         Address                             City            State     ZIP         Country   Payment Date Payment Amount      Reason for Payment or Transfer
    3.54 Alex Hotel & Suites/AKHappytime LLC                             4615 Spenard Road                                  Anchorage              AK    99517                       3/9/2020              $82.88 Vendor Payment
                                                                                                                                                                                         TOTAL:         $7,803.44
    3.55   ALSCO American Linen Division                                 PO Box 240048                                      Anchorage              AK     99524-0048                 3/9/2020           $4,573.61 Vendor Payment
    3.56   ALSCO American Linen Division                                 PO Box 240048                                      Anchorage              AK     99524-0048                 2/10/2020          $4,188.42 Vendor Payment
    3.57   ALSCO American Linen Division                                 PO Box 240048                                      Anchorage              AK     99524-0048                 2/17/2020          $3,694.57 Vendor Payment
    3.58   ALSCO American Linen Division                                 PO Box 240048                                      Anchorage              AK     99524-0048                 1/9/2020            $746.34 Vendor Payment
                                                                                                                                                                                         TOTAL:        $13,202.94
    3.59   Alsco Aviation Inc.                                           1036 East 7th Avenue                               Anchorage              AK     99501                      3/9/2020           $2,889.18 Vendor Payment
    3.60   Alsco Aviation Inc.                                           1036 East 7th Avenue                               Anchorage              AK     99501                      1/9/2020          $29,611.13 Vendor Payment
    3.61   Alsco Aviation Inc.                                           1036 East 7th Avenue                               Anchorage              AK     99501                      2/10/2020         $15,644.93 Vendor Payment
    3.62   Alsco Aviation Inc.                                           1036 East 7th Avenue                               Anchorage              AK     99501                      2/21/2020         $13,922.41 Vendor Payment
                                                                                                                                                                                         TOTAL:        $62,067.65
    3.63 AMS - Anchorage Messenger Service                               5001 Arctic Blvd, Unit #2                          Anchorage              AK     99503                      2/10/2020          $2,847.38 Vendor Payment
    3.64 AMS - Anchorage Messenger Service                               5001 Arctic Blvd, Unit #2                          Anchorage              AK     99503                      1/9/2020           $2,384.79 Vendor Payment
    3.65 AMS - Anchorage Messenger Service                               5001 Arctic Blvd, Unit #2                          Anchorage              AK     99503                      3/9/2020           $1,900.00 Vendor Payment
                                                                                                                                                                                         TOTAL:         $7,132.17
    3.66 Aniak Light & Power Co. Inc.                                    PO BOX 129                                         Aniak                  AK     99557                      1/15/2020          $6,806.56 Vendor Payment
    3.67 Aniak Light & Power Co. Inc.                                    PO BOX 129                                         Aniak                  AK     99557                      2/10/2020          $6,806.56 Vendor Payment
                                                                                                                                                                                         TOTAL:        $13,613.12
    3.68   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      2/6/2020           $6,122.37 Vendor Payment
    3.69   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      2/28/2020          $2,400.00 Vendor Payment
    3.70   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      1/31/2020         $20,132.78 Vendor Payment
    3.71   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      2/11/2020         $19,228.28 Vendor Payment
    3.72   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      1/7/2020          $17,721.26 Vendor Payment
    3.73   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      3/6/2020          $17,465.60 Vendor Payment
    3.74   Apun LLC                               Attn: Donell Bond      2130 E DIMOND BLVD                                 Anchorage              AK     99507                      2/20/2020         $13,028.17 Vendor Payment
                                                                                                                                                                                         TOTAL:        $96,098.46
    3.75 Arctic Office Products                                          PO BOX 100083                                      Anchorage              AK     99510                      1/20/2020          $9,324.13 Vendor Payment
    3.76 Arctic Office Products                                          PO BOX 100083                                      Anchorage              AK     99510                      2/25/2020          $3,765.00 Vendor Payment
                                                                                                                                                                                         TOTAL:        $13,089.13
    3.77 Arinc                                                           2551 Riva Road                                     Annapolis              MD     21401-7465                 3/9/2020           $2,578.70 Vendor Payment
    3.78 Arinc                                                           2551 Riva Road                                     Annapolis              MD     21401-7465                 1/9/2020           $7,035.62 Vendor Payment
                                                                                                                                                                                         TOTAL:         $9,614.32
    3.79 Arthur J Gallagher, Inc.                                        9515 Hillwood drive                                Las Vegas              NV     89134                      2/11/2020          $1,780.00 Vendor Payment
    3.80 Arthur J Gallagher, Inc.                                        9515 Hillwood drive                                Las Vegas              NV     89134                      2/18/2020       $169,245.06 Vendor Payment
    3.81 Arthur J Gallagher, Inc.                                        9515 Hillwood drive                                Las Vegas              NV     89134                      2/5/2020       $2,610,554.39 Vendor Payment
                                                                                                                                                                                         TOTAL:     $2,781,579.45
    3.82 Austin Aerotech Inc                                             2005 Windy Terrace                                 Cedar Park             TX     78613                      2/27/2020         $11,900.00 Vendor Payment
                                                                                                                                                                                         TOTAL:        $11,900.00
    3.83 AVEC                                                            4831 Eagle Street                                  Anchorage              AK     99503-7431                 2/12/2020         $23,039.47 Utility Payment
    3.84 AVEC                                                            4831 Eagle Street                                  Anchorage              AK     99503-7431                 1/15/2020         $20,621.93 Utility Payment
                                                                                                                                                                                         TOTAL:        $43,661.40
    3.85   Aviall Services Incorporated                                  PO Box 842267                                      Dallas                 TX     75284-2267                 2/21/2020         $66,370.08 Vendor Payment
    3.86   Aviall Services Incorporated                                  PO Box 842267                                      Dallas                 TX     75284-2267                 3/9/2020          $65,067.88 Vendor Payment
    3.87   Aviall Services Incorporated                                  PO Box 842267                                      Dallas                 TX     75284-2267                 2/14/2020         $57,395.17 Vendor Payment
    3.88   Aviall Services Incorporated                                  PO Box 842267                                      Dallas                 TX     75284-2267                 1/9/2020          $17,608.07 Vendor Payment
    3.89   Aviall Services Incorporated                                  PO Box 842267                                      Dallas                 TX     75284-2267                 2/18/2020         $50,000.00 Vendor Payment
                                                                                                                                                                                         TOTAL:      $256,441.20
    3.90 Aviation Inventory Resources                                    PO Box 1999                                        Mansfield              TX     76063                      2/14/2020          $8,588.11 Vendor Payment
                                                                                                                                                                                         TOTAL:         $8,588.11
    3.91   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        3/16/2020       $350,351.23 Vendor Payment
    3.92   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        2/19/2020       $301,070.00 Vendor Payment
    3.93   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        2/10/2020       $300,000.00 Vendor Payment
    3.94   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        2/10/2020       $236,037.63 Vendor Payment
    3.95   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        2/19/2020       $204,588.50 Vendor Payment
    3.96   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        3/3/2020        $130,887.41 Vendor Payment
    3.97   AvMax Aviation Services, Inc.                                 2055 Pegasus Rd                                    NE CALGARY             AB     T2E 8C3      Canada        1/13/2020         $47,500.00 Vendor Payment
                                                                                                                                                                                         TOTAL:     $1,570,434.77
   3.98 AV-REP                                                           6245 DANVILLE RD.                                  Mississauga            ON     L5T2H7       Canada        1/9/2020           $3,393.58 Vendor Payment
   3.99 AV-REP                                                           6245 DANVILLE RD.                                  Mississauga            ON     L5T2H7       Canada        3/9/2020          $26,282.03 Vendor Payment
   3.100 AV-REP                                                          6245 DANVILLE RD.                                  Mississauga            ON     L5T2H7       Canada        2/17/2020          $6,963.47 Vendor Payment
                                                                                                                                                                                         TOTAL:        $36,639.08
   3.101 Baker Construction Inc.                                         PO Box 2246                                        Barrow                 AK     99723                      2/28/2020          $7,781.02 Vendor Payment
                                                                                                                                                                                         TOTAL:         $7,781.02
   3.102 First National Bank of Alaska                                   PO Box 100720                                      Anchorage              AK     99510                      3/4/2020               $3.94 Bank Fees
   3.103 First National Bank of Alaska                                   PO Box 100720                                      Anchorage              AK     99510                      3/4/2020               $1.12 Bank Fees
                                                                                                                                                                                         TOTAL:             $5.06
   3.104 Barrow Utilities & Electric Coop, Inc.                          PO BOX 449                                         Barrow                 AK     99723-0449                 1/15/2020         $21,105.98 Vendor Payment




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                          Page 2 of 14
                                                                                            Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 26 of 42

                                                                                                                    SOFA 3 ATTACHMENT
                                                                                          Certain payments or transfers to creditors within 90 days before filing this case



                                Creditor's Name                         Attention                           Address                                 City          State     ZIP       Country   Payment Date Payment Amount     Reason for Payment or Transfer
   3.105 Barrow Utilities & Electric Coop, Inc.                                        PO BOX 449                                          Barrow                 AK    99723-0449                2/12/2020        $14,644.77 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $35,750.75
   3.106 Best Western Kodiak Inn                                                       236 WEST REZANOF DRIVE                              Kodiak                 AK     99615                    2/10/2020         $4,199.92 Vendor Payment
   3.107 Best Western Kodiak Inn                                                       236 WEST REZANOF DRIVE                              Kodiak                 AK     99615                    2/21/2020         $1,689.97 Vendor Payment
   3.108 Best Western Kodiak Inn                                                       236 WEST REZANOF DRIVE                              Kodiak                 AK     99615                    1/9/2020          $1,015.36 Vendor Payment
                                                                                                                                                                                                      TOTAL:        $6,905.25
   3.109 Bethel Car Rental - Sourdough Auto Leasing, Inc.                              PO Box 1168                                         Bethel                 AK     99559                    3/26/2020         $5,451.18 Vendor Payment
   3.110 Bethel Car Rental - Sourdough Auto Leasing, Inc.                              PO Box 1168                                         Bethel                 AK     99559                    3/26/2020         $5,353.40 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $10,804.58
   3.111 Bibb, Carol                                                                   6 Piermont Drive                                    N. Barrington          IL     60010                    1/20/2020        $10,500.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $10,500.00
   3.112 BlackBird, LLC.                                                               229 Iditarod Ave                                    Fairbanks              AK     99701                    2/28/2020        $42,000.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $42,000.00
   3.113   BNP Paribus New York                             Attn: Guillaume Charrier   787 Seventh Avenue                                  New York               NY     10019                    2/5/2020            $293.73 Interest Payment
   3.114   BNP Paribus New York                             Attn: Guillaume Charrier   787 Seventh Avenue                                  New York               NY     10019                    2/10/2020        $87,058.33 Interest Payment
   3.115   BNP Paribus New York                             Attn: Guillaume Charrier   787 Seventh Avenue                                  New York               NY     10019                    3/5/2020         $85,983.33 Interest Payment
   3.116   BNP Paribus New York                             Attn: Guillaume Charrier   787 Seventh Avenue                                  New York               NY     10019                    3/11/2020        $80,595.83 Interest Payment
                                                                                                                                                                                                      TOTAL:      $253,931.22
   3.117 Bosfuel Corp                                                                  PO BOX 16487                                        Washington             DC     20041                    2/6/2020          $3,251.86 Vendor Payment
   3.118 Bosfuel Corp                                                                  PO BOX 16487                                        Washington             DC     20041                    3/6/2020          $8,770.92 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $12,022.78
   3.119 Boyd Group International                                                      78 BEAVER BROOK CANYON RD                           EVERGREEN              CO     80439                    3/26/2020        $43,500.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $43,500.00
   3.120 Brilliant Media Strategies Alaska, Inc.                                       900 W. 5th Avenue                                   Anchorage              AK     99501                    3/9/2020         $27,998.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $27,998.00
   3.121   Bristol Alliance Fuel LLC                                                   PO Box 1529                                         Dillingham             AK     99576                    2/20/2020         $4,906.00 Utility Payment
   3.122   Bristol Alliance Fuel LLC                                                   PO Box 1529                                         Dillingham             AK     99576                    1/7/2020         $73,167.27 Utility Payment
   3.123   Bristol Alliance Fuel LLC                                                   PO Box 1529                                         Dillingham             AK     99576                    2/6/2020         $32,169.78 Utility Payment
   3.124   Bristol Alliance Fuel LLC                                                   PO Box 1529                                         Dillingham             AK     99576                    3/6/2020          $9,812.00 Utility Payment
   3.125   Bristol Alliance Fuel LLC                                                   PO Box 1529                                         Dillingham             AK     99576                    2/11/2020         $9,812.00 Utility Payment
                                                                                                                                                                                                      TOTAL:      $129,867.05
   3.126   Brothers Aviation Maintenance                                               406 S. Main Street                                  Clover                 SC     29710                    2/14/2020        $11,500.37 Vendor Payment
   3.127   Brothers Aviation Maintenance                                               406 S. Main Street                                  Clover                 SC     29710                    2/10/2020         $4,202.26 Vendor Payment
   3.128   Brothers Aviation Maintenance                                               406 S. Main Street                                  Clover                 SC     29710                    1/9/2020         $78,635.45 Vendor Payment
   3.129   Brothers Aviation Maintenance                                               406 S. Main Street                                  Clover                 SC     29710                    3/9/2020         $19,873.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:      $114,211.08
   3.130 Capitol Hill Policy Group LLC                                                 800 North Capitol Street N.W>                       Washington             DC     20002                    3/18/2020        $30,000.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $30,000.00
   3.131   Child Support Services Division                                             PO BOX 100380                                       Anchorage              AK     99510-0380               2/11/2020         $3,670.79 Vendor Payment
   3.132   Child Support Services Division                                             PO BOX 100380                                       Anchorage              AK     99510-0380               3/13/2020         $3,611.80 Vendor Payment
   3.133   Child Support Services Division                                             PO BOX 100380                                       Anchorage              AK     99510-0380               1/15/2020         $3,506.62 Vendor Payment
   3.134   Child Support Services Division                                             PO BOX 100380                                       Anchorage              AK     99510-0380               2/24/2020         $3,102.07 Vendor Payment
   3.135   Child Support Services Division                                             PO BOX 100380                                       Anchorage              AK     99510-0380               1/31/2020         $1,762.44 Vendor Payment
   3.136   Child Support Services Division                                             PO BOX 100380                                       Anchorage              AK     99510-0380               3/3/2020          $1,218.00 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $16,871.72
   3.137 Chugach Electric Association Inc                                              PO Box 196760                                       Anchorage              AK     99519-6760               1/15/2020        $41,891.29 Utility Payment
   3.138 Chugach Electric Association Inc                                              PO Box 196760                                       Anchorage              AK     99519-6760               2/12/2020        $35,322.38 Utility Payment
                                                                                                                                                                                                      TOTAL:       $77,213.67
   3.139 City of Homer                                                                 491 East Pioneer Ave                                Homer                  AK     99603                    2/12/2020           $250.22 Vendor Payment
   3.140 City of Homer                                                                 491 East Pioneer Ave                                Homer                  AK     99603                    2/28/2020         $9,987.96 Vendor Payment
   3.141 City of Homer                                                                 491 East Pioneer Ave                                Homer                  AK     99603                    2/3/2020          $9,987.96 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $20,226.14
   3.142   City Of Kenai                                                               210 FIDALGO AVENUE        SUITE 200                 KENAI                  AK     99611                    1/16/2020        $14,501.76 Vendor Payment
   3.143   City Of Kenai                                                               210 FIDALGO AVENUE        SUITE 200                 KENAI                  AK     99611                    3/11/2020        $13,444.02 Vendor Payment
   3.144   City Of Kenai                                                               210 FIDALGO AVENUE        SUITE 200                 KENAI                  AK     99611                    2/28/2020        $13,349.75 Vendor Payment
   3.145   City Of Kenai                                                               210 FIDALGO AVENUE        SUITE 200                 KENAI                  AK     99611                    2/3/2020         $13,349.75 Vendor Payment
   3.146   City Of Kenai                                                               210 FIDALGO AVENUE        SUITE 200                 KENAI                  AK     99611                    2/11/2020        $12,524.49 Vendor Payment
                                                                                                                                                                                                      TOTAL:       $67,169.77
   3.147   City of Unalaska                                                            PO Box 610                                          Unalaska               AK     99685                    2/19/2020         $2,078.09 Taxes
   3.148   City of Unalaska                                                            PO Box 610                                          Unalaska               AK     99685                    1/15/2020         $1,198.86 Taxes
   3.149   City of Unalaska                                                            PO Box 610                                          Unalaska               AK     99685                    2/12/2020           $448.26 Taxes
   3.150   City of Unalaska                                                            PO Box 610                                          Unalaska               AK     99685                    2/28/2020        $15,501.23 Taxes
   3.151   City of Unalaska                                                            PO Box 610                                          Unalaska               AK     99685                    2/3/2020         $15,492.76 Taxes
                                                                                                                                                                                                      TOTAL:       $34,719.20
   3.152   City of Valdez                                                              City Hall                                           Valdez                 AK     99686                    2/28/2020         $5,270.72 Vendor Payment
   3.153   City of Valdez                                                              City Hall                                           Valdez                 AK     99686                    2/3/2020          $5,270.72 Vendor Payment
   3.154   City of Valdez                                                              City Hall                                           Valdez                 AK     99686                    2/12/2020            $46.07 Vendor Payment
   3.155   City of Valdez                                                              City Hall                                           Valdez                 AK     99686                    2/17/2020            $20.00 Vendor Payment




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                                      Page 3 of 14
                                                                             Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 27 of 42

                                                                                                     SOFA 3 ATTACHMENT
                                                                           Certain payments or transfers to creditors within 90 days before filing this case



                                   Creditor's Name           Attention                        Address                                 City         State       ZIP        Country   Payment Date Payment Amount      Reason for Payment or Transfer
                                                                                                                                                                                          TOTAL:        $10,607.51
   3.156   Coast Gateway Hotel/North Coast Washington, LLC               18415 International Boulevard                      SEA TAC                WA      98188                      2/10/2020          $6,028.96 Vendor Payment
   3.157   Coast Gateway Hotel/North Coast Washington, LLC               18415 International Boulevard                      SEA TAC                WA      98188                      1/9/2020           $5,154.02 Vendor Payment
   3.158   Coast Gateway Hotel/North Coast Washington, LLC               18415 International Boulevard                      SEA TAC                WA      98188                      3/9/2020           $5,060.02 Vendor Payment
   3.159   Coast Gateway Hotel/North Coast Washington, LLC               18415 International Boulevard                      SEA TAC                WA      98188                      2/14/2020          $1,291.92 Vendor Payment
                                                                                                                                                                                          TOTAL:        $17,534.92
   3.160   Coast International Inn                                       3450   Aviation Avenue Road                        Anchorage              AK      99502                      3/9/2020           $1,895.64 Vendor Payment
   3.161   Coast International Inn                                       3450   Aviation Avenue Road                        Anchorage              AK      99502                      2/21/2020           $679.69 Vendor Payment
   3.162   Coast International Inn                                       3450   Aviation Avenue Road                        Anchorage              AK      99502                      2/17/2020         $15,218.55 Vendor Payment
   3.163   Coast International Inn                                       3450   Aviation Avenue Road                        Anchorage              AK      99502                      1/9/2020           $8,372.64 Vendor Payment
                                                                                                                                                                                          TOTAL:        $26,166.52
   3.164   Colville Inc./Brooks Range Supply                             4300 B St., Suite 308                              Anchorage              AK      99503                      2/20/2020          $5,266.58 Utility Payment
   3.165   Colville Inc./Brooks Range Supply                             4300 B St., Suite 308                              Anchorage              AK      99503                      2/11/2020          $3,875.98 Utility Payment
   3.166   Colville Inc./Brooks Range Supply                             4300 B St., Suite 308                              Anchorage              AK      99503                      2/28/2020           $140.00 Utility Payment
   3.167   Colville Inc./Brooks Range Supply                             4300 B St., Suite 308                              Anchorage              AK      99503                      2/6/2020          $23,648.91 Utility Payment
   3.168   Colville Inc./Brooks Range Supply                             4300 B St., Suite 308                              Anchorage              AK      99503                      1/7/2020          $20,858.59 Utility Payment
                                                                                                                                                                                          TOTAL:        $53,790.06
   3.169   Courtyard By Marriott                                         4901 Spenard Road                                  Anchorage              AK      99517                      2/21/2020          $5,821.96 Vendor Payment
   3.170   Courtyard By Marriott                                         4901 Spenard Road                                  Anchorage              AK      99517                      1/9/2020           $2,047.38 Vendor Payment
   3.171   Courtyard By Marriott                                         4901 Spenard Road                                  Anchorage              AK      99517                      2/14/2020         $23,005.00 Vendor Payment
   3.172   Courtyard By Marriott                                         4901 Spenard Road                                  Anchorage              AK      99517                      3/9/2020           $8,956.23 Vendor Payment
                                                                                                                                                                                          TOTAL:        $39,830.57
   3.173   Crowley Fuels LLC                                             201 Arctic Slope Avenue                            Anchorage              AK      99518                      2/11/2020       $445,269.96 Vendor Payment
   3.174   Crowley Fuels LLC                                             201 Arctic Slope Avenue                            Anchorage              AK      99518                      1/7/2020        $436,175.74 Vendor Payment
   3.175   Crowley Fuels LLC                                             201 Arctic Slope Avenue                            Anchorage              AK      99518                      2/6/2020        $318,985.72 Vendor Payment
   3.176   Crowley Fuels LLC                                             201 Arctic Slope Avenue                            Anchorage              AK      99518                      3/6/2020        $300,920.23 Vendor Payment
   3.177   Crowley Fuels LLC                                             201 Arctic Slope Avenue                            Anchorage              AK      99518                      2/28/2020       $254,695.21 Vendor Payment
   3.178   Crowley Fuels LLC                                             201 Arctic Slope Avenue                            Anchorage              AK      99518                      2/20/2020       $199,910.78 Vendor Payment
                                                                                                                                                                                          TOTAL:     $1,955,957.64
   3.179   D & S Services/Daves Services Inc.                            7601 Upper O'Malley Road                           Anchorage              AK      99507                      2/21/2020          $4,725.00 Vendor Payment
   3.180   D & S Services/Daves Services Inc.                            7601 Upper O'Malley Road                           Anchorage              AK      99507                      2/5/2020           $2,650.00 Vendor Payment
   3.181   D & S Services/Daves Services Inc.                            7601 Upper O'Malley Road                           Anchorage              AK      99507                      3/24/2020          $9,900.00 Vendor Payment
   3.182   D & S Services/Daves Services Inc.                            7601 Upper O'Malley Road                           Anchorage              AK      99507                      1/9/2020           $9,845.50 Vendor Payment
   3.183   D & S Services/Daves Services Inc.                            7601 Upper O'Malley Road                           Anchorage              AK      99507                      3/9/2020           $8,035.00 Vendor Payment
                                                                                                                                                                                          TOTAL:        $35,155.50
   3.184 De Havilland Aircraft of Canada Limited                         123 Garrat Blvd                                    Toronto                ON      M3K 1Y5      Canada        3/11/2020         $50,823.91 Vendor Payment
                                                                                                                                                                                          TOTAL:        $50,823.91
   3.185 Delta Western Inc.                                              450 Alaskan Way So., Ste 707                       Seattle                WA      98104                      1/7/2020          $19,103.49 Vendor Payment
   3.186 Delta Western Inc.                                              450 Alaskan Way So., Ste 707                       Seattle                WA      98104                      2/6/2020           $8,685.17 Vendor Payment
                                                                                                                                                                                          TOTAL:        $27,788.66
   3.187   Dominion Propeller Corporation                                1131 East 76th Ave                                 Anchorage              AK      99518                      1/9/2020           $1,873.60 Vendor Payment
   3.188   Dominion Propeller Corporation                                1131 East 76th Ave                                 Anchorage              AK      99518                      2/4/2020          $69,166.44 Vendor Payment
   3.189   Dominion Propeller Corporation                                1131 East 76th Ave                                 Anchorage              AK      99518                      3/9/2020          $40,202.13 Vendor Payment
   3.190   Dominion Propeller Corporation                                1131 East 76th Ave                                 Anchorage              AK      99518                      1/14/2020         $24,028.00 Vendor Payment
                                                                                                                                                                                          TOTAL:      $135,270.17
   3.191 Door Tech, LLC                                                  5768 E Gershmel Loop                               PALMER                 AK      99645                      1/20/2020           $580.00 Vendor Payment
   3.192 Door Tech, LLC                                                  5768 E Gershmel Loop                               PALMER                 AK      99645                      2/17/2020         $24,375.63 Vendor Payment
                                                                                                                                                                                          TOTAL:        $24,955.63
   3.193 Dowty Propellers                                                PO BOX 645162                                      Pittsburgh             PA      15264-5158                 3/13/2020         $20,000.00 Vendor Payment
                                                                                                                                                                                          TOTAL:        $20,000.00
   3.194 Dyer, Mike                                                      4151 Gulf Shore Blvd N                             Naples                 FL      34103                      1/20/2020         $10,500.00 Vendor Payment
                                                                                                                                                                                          TOTAL:        $10,500.00
   3.195 Ean Services, LLC                                               PO Box 402383                                      ATLANTA                GA      30384-2383                 2/14/2020          $4,181.89 Vendor Payment
   3.196 Ean Services, LLC                                               PO Box 402383                                      ATLANTA                GA      30384-2383                 3/5/2020           $8,944.87 Vendor Payment
                                                                                                                                                                                          TOTAL:        $13,126.76
   3.197 Embark Aviation Corp.                                           718 7th St NW                                      Washington             DC      20001                      2/10/2020         $14,820.00 Vendor Payment
   3.198 Embark Aviation Corp.                                           718 7th St NW                                      Washington             DC      20001                      1/9/2020          $14,820.00 Vendor Payment
                                                                                                                                                                                          TOTAL:        $29,640.00
   3.199 Empathia, Inc                                                   N17W24100 RIVERWOOD DR.                            Waukesha               WI      53188                      2/21/2020       $119,070.93 Vendor Payment
   3.200 Empathia, Inc                                                   N17W24100 RIVERWOOD DR.                            Waukesha               WI      53188                      1/20/2020         $16,779.17 Vendor Payment
                                                                                                                                                                                          TOTAL:      $135,850.10
   3.201 Enstar Natural Gas Company                                      PO Box 190288                                      Anchorage              AK      99519-0288                 2/12/2020         $36,377.18 Utility Payment
   3.202 Enstar Natural Gas Company                                      PO Box 190288                                      Anchorage              AK      99519-0288                 1/15/2020         $26,326.38 Utility Payment
   3.203 Enstar Natural Gas Company                                      PO Box 190288                                      Anchorage              AK      99519-0288                 2/14/2020         $24,572.33 Utility Payment
                                                                                                                                                                                          TOTAL:        $87,275.89
   3.204 Environmental Compliance Consultants                            1500 POST ROAD                                     Anchorage              AK      99501                      2/5/2020           $9,273.90 Vendor Payment
                                                                                                                                                                                          TOTAL:         $9,273.90
   3.205 ERA Alaska Health Care Trust                                                                                                                                                 1/10/2020       $214,799.38 Medical Insurance Premiums




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                           Page 4 of 14
                                                                Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 28 of 42

                                                                                        SOFA 3 ATTACHMENT
                                                              Certain payments or transfers to creditors within 90 days before filing this case



                              Creditor's Name   Attention                       Address                                   City        State       ZIP      Country   Payment Date Payment Amount      Reason for Payment or Transfer
   3.206   ERA Alaska Health Care Trust                                                                                                                                1/16/2020       $160,617.36 Medical Insurance Premiums
   3.207   ERA Alaska Health Care Trust                                                                                                                                2/10/2020       $169,828.59 Medical Insurance Premiums
   3.208   ERA Alaska Health Care Trust                                                                                                                                2/10/2020       $356,361.24 Medical Insurance Premiums
   3.209   ERA Alaska Health Care Trust                                                                                                                                2/20/2020       $143,397.83 Medical Insurance Premiums
   3.210   ERA Alaska Health Care Trust                                                                                                                                3/11/2020       $229,128.40 Medical Insurance Premiums
   3.211   ERA Alaska Health Care Trust                                                                                                                                3/18/2020         $91,962.65 Medical Insurance Premiums
   3.212   ERA Alaska Health Care Trust                                                                                                                                3/24/2020       $169,828.59 Medical Insurance Premiums
   3.213   ERA Alaska Health Care Trust                                                                                                                                3/25/2020       $101,934.49 Medical Insurance Premiums
   3.214   ERA Alaska Health Care Trust                                                                                                                                4/2/2020          $95,000.00 Medical Insurance Premiums
                                                                                                                                                                           TOTAL:     $1,732,858.53
   3.215 eREV                                               RENE PEREZ & ASSOCIATES, INC                       Miami                  FL      33156-4606               3/18/2020         $32,000.00 Vendor Payment
   3.216 eREV                                               RENE PEREZ & ASSOCIATES, INC                       Miami                  FL      33156-4606               2/14/2020         $15,000.00 Vendor Payment
   3.217 eREV                                               RENE PEREZ & ASSOCIATES, INC                       Miami                  FL      33156-4606               1/9/2020          $15,000.00 Vendor Payment
                                                                                                                                                                           TOTAL:        $62,000.00
   3.218 Erik Snuggerud                                     PO Box 976                                         KOTZEBUE               AK      99752                    2/28/2020          $4,240.00 Vendor Payment
   3.219 Erik Snuggerud                                     PO Box 976                                         KOTZEBUE               AK      99752                    2/3/2020           $4,240.00 Vendor Payment
                                                                                                                                                                           TOTAL:         $8,480.00
   3.220   Eskimos, Inc                                     PO Box 536                                         Barrow                 AK      99723                    3/6/2020           $5,547.25 Vendor Payment
   3.221   Eskimos, Inc                                     PO Box 536                                         Barrow                 AK      99723                    1/7/2020        $177,166.62 Vendor Payment
   3.222   Eskimos, Inc                                     PO Box 536                                         Barrow                 AK      99723                    2/6/2020        $104,656.92 Vendor Payment
   3.223   Eskimos, Inc                                     PO Box 536                                         Barrow                 AK      99723                    2/11/2020         $83,256.85 Vendor Payment
   3.224   Eskimos, Inc                                     PO Box 536                                         Barrow                 AK      99723                    2/20/2020         $64,882.40 Vendor Payment
   3.225   Eskimos, Inc                                     PO Box 536                                         Barrow                 AK      99723                    2/28/2020         $14,741.25 Vendor Payment
                                                                                                                                                                           TOTAL:      $450,251.29
   3.226 eTT Aviation                                       1013 E Winding Creek Dr.                           Eagle                  ID      83616                    3/9/2020           $6,180.56 Vendor Payment
   3.227 eTT Aviation                                       1013 E Winding Creek Dr.                           Eagle                  ID      83616                    2/10/2020         $72,614.13 Vendor Payment
                                                                                                                                                                           TOTAL:        $78,794.69
   3.228 Everts Air Fuel, Inc.                              PO Box 60908                                       Fairbanks              AK      99706                    2/11/2020          $4,056.78 Vendor Payment
   3.229 Everts Air Fuel, Inc.                              PO Box 60908                                       Fairbanks              AK      99706                    2/6/2020           $3,875.91 Vendor Payment
   3.230 Everts Air Fuel, Inc.                              PO Box 60908                                       Fairbanks              AK      99706                    2/20/2020           $473.31 Vendor Payment
                                                                                                                                                                           TOTAL:         $8,406.00
   3.231 Fairbanks Natural Gas, LLC                         3408 International Way                             Fairbanks              AK      99701-7382               2/12/2020         $11,862.66 Vendor Payment
                                                                                                                                                                           TOTAL:        $11,862.66
   3.232 FEDEX                                              PO Box 94515                                       Palatine               IL      60094-4515               2/10/2020         $23,947.72 Vendor Payment
   3.233 FEDEX                                              PO Box 94515                                       Palatine               IL      60094-4515               2/21/2020         $20,584.20 Vendor Payment
   3.234 FEDEX                                              PO Box 94515                                       Palatine               IL      60094-4515               3/9/2020           $7,793.37 Vendor Payment
                                                                                                                                                                           TOTAL:        $52,325.29
   3.235 FEDEX Freight                                      DEPT CH                                            Palatine               IL      60055-0306               2/17/2020          $9,569.27 Vendor Payment
                                                                                                                                                                           TOTAL:         $9,569.27
   3.236   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $672.97 Chargeback
   3.237   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020           $5,232.32 Credit Card IC Charges
   3.238   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020           $3,087.47 Credit Card IC Charges
   3.239   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020           $3,028.32 Credit Card IC Charges
   3.240   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020           $1,948.82 Credit Card IC Charges
   3.241   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020           $1,099.26 Credit Card IC Charges
   3.242   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $986.19 Credit Card IC Charges
   3.243   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $927.47 Credit Card IC Charges
   3.244   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $909.06 Credit Card IC Charges
   3.245   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $777.07 Credit Card IC Charges
   3.246   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $640.58 Credit Card IC Charges
   3.247   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $579.03 Credit Card IC Charges
   3.248   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $575.24 Credit Card IC Charges
   3.249   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $548.21 Credit Card IC Charges
   3.250   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $398.35 Credit Card IC Charges
   3.251   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $336.46 Credit Card IC Charges
   3.252   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $306.62 Credit Card IC Charges
   3.253   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $303.43 Credit Card IC Charges
   3.254   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $285.05 Credit Card IC Charges
   3.255   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $230.66 Credit Card IC Charges
   3.256   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $153.44 Credit Card IC Charges
   3.257   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $144.27 Credit Card IC Charges
   3.258   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020            $108.61 Credit Card IC Charges
   3.259   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020              $86.05 Credit Card IC Charges
   3.260   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020              $77.54 Credit Card IC Charges
   3.261   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020              $66.08 Credit Card IC Charges
   3.262   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020              $55.81 Credit Card IC Charges
   3.263   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020              $41.54 Credit Card IC Charges
   3.264   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020               $9.83 Credit Card IC Charges
   3.265   First National Bank of Alaska                    PO Box 100720                                      Anchorage              AK      99510                    3/2/2020          $61,706.50 Credit Card IC Charges




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                            Page 5 of 14
                                                                    Case 20-10759-BLS           Doc 7     Filed 05/12/20       Page 29 of 42

                                                                                            SOFA 3 ATTACHMENT
                                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                  Creditor's Name   Attention                       Address                               City            State       ZIP   Country   Payment Date   Payment Amount       Reason for Payment or Transfer
   3.266   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020           $59,594.15   Credit Card IC Charges
   3.267   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020            $1,171.47   Credit Card Process Fee
   3.268   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020              $419.46   Credit Card Process Fee
   3.269   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020              $250.62   Credit Card Process Fee
   3.270   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020              $249.26   Credit Card Process Fee
   3.271   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020              $180.55   Credit Card Process Fee
   3.272   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020              $141.17   Credit Card Process Fee
   3.273   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020              $107.08   Credit Card Process Fee
   3.274   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $98.63   Credit Card Process Fee
   3.275   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $87.60   Credit Card Process Fee
   3.276   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $55.55   Credit Card Process Fee
   3.277   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.278   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.279   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.280   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.281   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.282   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.283   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.284   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.285   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $54.95   Credit Card Process Fee
   3.286   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $51.80   Credit Card Process Fee
   3.287   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $50.25   Credit Card Process Fee
   3.288   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $49.95   Credit Card Process Fee
   3.289   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $49.95   Credit Card Process Fee
   3.290   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $48.17   Credit Card Process Fee
   3.291   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $46.39   Credit Card Process Fee
   3.292   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $45.41   Credit Card Process Fee
   3.293   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $44.90   Credit Card Process Fee
   3.294   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $44.33   Credit Card Process Fee
   3.295   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $43.30   Credit Card Process Fee
   3.296   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $41.59   Credit Card Process Fee
   3.297   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $39.98   Credit Card Process Fee
   3.298   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $39.69   Credit Card Process Fee
   3.299   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $39.58   Credit Card Process Fee
   3.300   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $37.06   Credit Card Process Fee
   3.301   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $36.40   Credit Card Process Fee
   3.302   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $33.61   Credit Card Process Fee
   3.303   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $33.58   Credit Card Process Fee
   3.304   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $31.95   Credit Card Process Fee
   3.305   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $31.09   Credit Card Process Fee
   3.306   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $29.95   Credit Card Process Fee
   3.307   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $29.95   Credit Card Process Fee
   3.308   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $29.83   Credit Card Process Fee
   3.309   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $29.30   Credit Card Process Fee
   3.310   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $28.09   Credit Card Process Fee
   3.311   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $27.88   Credit Card Process Fee
   3.312   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $27.62   Credit Card Process Fee
   3.313   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $25.66   Credit Card Process Fee
   3.314   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $25.00   Credit Card Process Fee
   3.315   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.316   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.317   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.318   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.319   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.320   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.321   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.322   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.323   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.324   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.325   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.326   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.327   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.328   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.329   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.330   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.331   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.332   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.333   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.334   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee
   3.335   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                 3/2/2020               $24.95   Credit Card Process Fee



In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                Page 6 of 14
                                                                    Case 20-10759-BLS           Doc 7     Filed 05/12/20       Page 30 of 42

                                                                                            SOFA 3 ATTACHMENT
                                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                  Creditor's Name   Attention                       Address                               City            State       ZIP        Country   Payment Date Payment Amount     Reason for Payment or Transfer
   3.336   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.337   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.338   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.339   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.340   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.341   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.342   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.343   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.344   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.345   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $24.95 Credit Card Process Fee
   3.346   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $20.00 Credit Card Process Fee
   3.347   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $20.00 Credit Card Process Fee
   3.348   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $20.00 Credit Card Process Fee
   3.349   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020          $5,496.32 Credit Card Service Charge
   3.350   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020          $4,130.10 Credit Card Service Charge
   3.351   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020            $631.73 Credit Card Service Charge
   3.352   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020            $212.87 Credit Card Service Charge
   3.353   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020            $203.87 Credit Card Service Charge
   3.354   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020            $168.41 Credit Card Service Charge
   3.355   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $89.12 Credit Card Service Charge
   3.356   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $73.01 Credit Card Service Charge
   3.357   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $70.96 Credit Card Service Charge
   3.358   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $54.66 Credit Card Service Charge
   3.359   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $50.72 Credit Card Service Charge
   3.360   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $46.94 Credit Card Service Charge
   3.361   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $46.57 Credit Card Service Charge
   3.362   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $46.01 Credit Card Service Charge
   3.363   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $33.55 Credit Card Service Charge
   3.364   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $29.59 Credit Card Service Charge
   3.365   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $26.81 Credit Card Service Charge
   3.366   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $22.80 Credit Card Service Charge
   3.367   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $22.12 Credit Card Service Charge
   3.368   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $19.75 Credit Card Service Charge
   3.369   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $14.12 Credit Card Service Charge
   3.370   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020             $11.72 Credit Card Service Charge
   3.371   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $9.10 Credit Card Service Charge
   3.372   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $6.21 Credit Card Service Charge
   3.373   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $5.68 Credit Card Service Charge
   3.374   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $5.20 Credit Card Service Charge
   3.375   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $3.96 Credit Card Service Charge
   3.376   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $3.44 Credit Card Service Charge
   3.377   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $1.97 Credit Card Service Charge
   3.378   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $1.92 Credit Card Service Charge
   3.379   First National Bank of Alaska                        PO Box 100720                                      Anchorage              AK      99510                      3/2/2020              $1.57 Credit Card Service Charge
                                                                                                                                                                                 TOTAL:      $161,638.85
   3.380 Flight Safety International Inc.                       PO BOX 75691                                       Charlotte              NC      28275                      2/14/2020        $72,377.50 Vendor Payment
   3.381 Flight Safety International Inc.                       PO BOX 75691                                       Charlotte              NC      28275                      3/9/2020         $36,957.20 Vendor Payment
   3.382 Flight Safety International Inc.                       PO BOX 75691                                       Charlotte              NC      28275                      2/21/2020        $22,592.92 Vendor Payment
                                                                                                                                                                                 TOTAL:      $131,927.62
   3.383 Flight Training International Inc.                     3401 Quebec St.                                    DENVER                 CO      80207                      1/27/2020        $12,285.00 Vendor Payment
                                                                                                                                                                                 TOTAL:       $12,285.00
   3.384 Flyht Aerospace Solutions LTD                          300E, 1144-29 AVENUE NE                            CALGARY                AB      T2E 7P1      Canada        2/10/2020         $6,786.47 Vendor Payment
   3.385 Flyht Aerospace Solutions LTD                          300E, 1144-29 AVENUE NE                            CALGARY                AB      T2E 7P1      Canada        3/9/2020          $6,567.26 Vendor Payment
   3.386 Flyht Aerospace Solutions LTD                          300E, 1144-29 AVENUE NE                            CALGARY                AB      T2E 7P1      Canada        1/9/2020         $10,733.85 Vendor Payment
                                                                                                                                                                                 TOTAL:       $24,087.58
   3.387   Food Service of America                              PO Box 196073                                      Anchorage              AK      99519-6073                 2/21/2020         $4,563.04 Vendor Payment
   3.388   Food Service of America                              PO Box 196073                                      Anchorage              AK      99519-6073                 2/14/2020         $3,317.88 Vendor Payment
   3.389   Food Service of America                              PO Box 196073                                      Anchorage              AK      99519-6073                 1/9/2020         $16,831.50 Vendor Payment
   3.390   Food Service of America                              PO Box 196073                                      Anchorage              AK      99519-6073                 2/10/2020         $9,858.10 Vendor Payment
   3.391   Food Service of America                              PO Box 196073                                      Anchorage              AK      99519-6073                 3/9/2020          $9,546.97 Vendor Payment
                                                                                                                                                                                 TOTAL:       $44,117.49
   3.392 Fox Rothschild Llp                                     2000 Market St, 20th Floor                         Philadelphia           PA      19103-3222                 2/21/2020        $19,524.00 Vendor Payment
                                                                                                                                                                                 TOTAL:       $19,524.00
   3.393 Frontier Hangar Group, LLC                             4200 W 50TH AVENUE                                 Anchorage              AK      99502                      2/28/2020        $80,916.66 Vendor Payment
   3.394 Frontier Hangar Group, LLC                             4200 W 50TH AVENUE                                 Anchorage              AK      99502                      2/3/2020         $80,916.66 Vendor Payment
                                                                                                                                                                                 TOTAL:      $161,833.32
   3.395 Frosty Fuels, LLC-Aleut Enterprise ,LLC                4000 Old Seward Highway, Suite 301                 Anchorage              AK      99503                      1/7/2020         $33,307.17 Utility Payment
   3.396 Frosty Fuels, LLC-Aleut Enterprise ,LLC                4000 Old Seward Highway, Suite 301                 Anchorage              AK      99503                      2/6/2020         $14,754.29 Utility Payment
                                                                                                                                                                                 TOTAL:       $48,061.46




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                 Page 7 of 14
                                                                    Case 20-10759-BLS            Doc 7    Filed 05/12/20       Page 31 of 42

                                                                                            SOFA 3 ATTACHMENT
                                                                  Certain payments or transfers to creditors within 90 days before filing this case



                                 Creditor's Name    Attention                        Address                              City            State     ZIP          Country     Payment Date Payment Amount     Reason for Payment or Transfer
   3.397 G&K Inc                                                PO Box 117                                         Cold Bay               AK    99571                          2/12/2020         $7,963.63 Utility Payment
                                                                                                                                                                                   TOTAL:        $7,963.63
   3.398 Gere Tactical, Inc.                                    15300 NW Fair Acres Drive                          Vancouver              WA     98685                         2/10/2020        $20,397.75 Vendor Payment
   3.399 Gere Tactical, Inc.                                    15300 NW Fair Acres Drive                          Vancouver              WA     98685                         1/9/2020         $20,130.30 Vendor Payment
                                                                                                                                                                                   TOTAL:       $40,528.05
   3.400 GKN AEROSPACE                                          FERRY ROAD                                         East Cowes                    PO32 6RA     United Kingdom   2/10/2020        $17,033.08 Vendor Payment
                                                                                                                                                                                   TOTAL:       $17,033.08
   3.401 Golden Valley Electric Association, Inc.               PO Box 71249                                       Fairbanks              AK     99707-1249                    2/12/2020        $15,546.61 Vendor Payment
   3.402 Golden Valley Electric Association, Inc.               PO Box 71249                                       Fairbanks              AK     99707-1249                    3/24/2020           $423.57 Vendor Payment
                                                                                                                                                                                   TOTAL:       $15,970.18
   3.403   Grainger Inc.                                        6240 B STREET                                      Anchorage              AK     99518-1727                    2/14/2020         $3,464.67 Vendor Payment
   3.404   Grainger Inc.                                        6240 B STREET                                      Anchorage              AK     99518-1727                    3/9/2020          $2,447.84 Vendor Payment
   3.405   Grainger Inc.                                        6240 B STREET                                      Anchorage              AK     99518-1727                    2/21/2020         $1,135.84 Vendor Payment
   3.406   Grainger Inc.                                        6240 B STREET                                      Anchorage              AK     99518-1727                    1/9/2020         $22,068.09 Vendor Payment
   3.407   Grainger Inc.                                        6240 B STREET                                      Anchorage              AK     99518-1727                    2/10/2020        $10,339.48 Vendor Payment
   3.408   Grainger Inc.                                        6240 B STREET                                      Anchorage              AK     99518-1727                    3/17/2020        $16,223.34 Vendor Payment
                                                                                                                                                                                   TOTAL:       $55,679.26
   3.409 GreatAmerica Financial Services Corp                   PO Box 660831                                      Dallas                 TX     75266-0831                    2/27/2020         $5,686.95 Vendor Payment
   3.410 GreatAmerica Financial Services Corp                   PO Box 660831                                      Dallas                 TX     75266-0831                    2/24/2020         $8,823.98 Vendor Payment
   3.411 GreatAmerica Financial Services Corp                   PO Box 660831                                      Dallas                 TX     75266-0831                    1/9/2020          $4,813.62 Vendor Payment
                                                                                                                                                                                   TOTAL:       $19,324.55
   3.412   Guardian Security Systems, Inc                       2600 SEWARD HIGHWAY                                Anchorage              AK     99503                         2/21/2020         $4,688.00 Vendor Payment
   3.413   Guardian Security Systems, Inc                       2600 SEWARD HIGHWAY                                Anchorage              AK     99503                         2/17/2020         $2,511.56 Vendor Payment
   3.414   Guardian Security Systems, Inc                       2600 SEWARD HIGHWAY                                Anchorage              AK     99503                         3/9/2020          $2,401.56 Vendor Payment
   3.415   Guardian Security Systems, Inc                       2600 SEWARD HIGHWAY                                Anchorage              AK     99503                         1/9/2020          $7,004.25 Vendor Payment
   3.416   Guardian Security Systems, Inc                       2600 SEWARD HIGHWAY                                Anchorage              AK     99503                         2/10/2020         $6,867.00 Vendor Payment
                                                                                                                                                                                   TOTAL:       $23,472.37
   3.417   Hamilton Sundstrand                                  PO Box 360951                                      Pittsburg              PA     15251-6951                    1/9/2020          $3,657.13 Vendor Payment
   3.418   Hamilton Sundstrand                                  PO Box 360951                                      Pittsburg              PA     15251-6951                    1/20/2020        $50,935.22 Vendor Payment
   3.419   Hamilton Sundstrand                                  PO Box 360951                                      Pittsburg              PA     15251-6951                    3/9/2020         $19,496.00 Vendor Payment
   3.420   Hamilton Sundstrand                                  PO Box 360951                                      Pittsburg              PA     15251-6951                    2/10/2020        $20,881.67 Vendor Payment
                                                                                                                                                                                   TOTAL:       $94,970.02
   3.421 Heritage Turbines Inc.                                 BARNSTABEL MUN. AIRPORT                            HYANNIS                MA     02601                         2/21/2020         $5,343.63 Vendor Payment
   3.422 Heritage Turbines Inc.                                 BARNSTABEL MUN. AIRPORT                            HYANNIS                MA     02601                         3/9/2020         $37,500.00 Vendor Payment
                                                                                                                                                                                   TOTAL:       $42,843.63
   3.423   ID 90 Technologies, Inc.                             925 South Kimball Ave                              Southlake              TX     76092                         3/9/2020          $6,786.50 Vendor Payment
   3.424   ID 90 Technologies, Inc.                             925 South Kimball Ave                              Southlake              TX     76092                         2/10/2020         $6,365.80 Vendor Payment
   3.425   ID 90 Technologies, Inc.                             925 South Kimball Ave                              Southlake              TX     76092                         2/14/2020         $4,500.00 Vendor Payment
   3.426   ID 90 Technologies, Inc.                             925 South Kimball Ave                              Southlake              TX     76092                         1/9/2020         $20,640.25 Vendor Payment
                                                                                                                                                                                   TOTAL:       $38,292.55
   3.427 International Aviation Service, Inc.                   4200 WEST 50TH AVE                                 Anchorage              AK     99502-1044                    2/6/2020         $68,390.91 Vendor Payment
   3.428 International Aviation Service, Inc.                   4200 WEST 50TH AVE                                 Anchorage              AK     99502-1044                    3/6/2020         $30,222.25 Vendor Payment
                                                                                                                                                                                   TOTAL:       $98,613.16
   3.429 Janco Commercial Cleaning, LLC                         205 E DIMOND BLVD                                  Anchorage              AK     99515                         1/9/2020         $15,251.12 Vendor Payment
   3.430 Janco Commercial Cleaning, LLC                         205 E DIMOND BLVD                                  Anchorage              AK     99515                         3/9/2020         $12,297.82 Vendor Payment
   3.431 Janco Commercial Cleaning, LLC                         205 E DIMOND BLVD                                  Anchorage              AK     99515                         2/10/2020        $10,969.75 Vendor Payment
                                                                                                                                                                                   TOTAL:       $38,518.69
   3.432 Jetpubs, Inc.                                          900 Crest View Dr.                                 Hudson                 WI     54016                         2/14/2020           $586.80 Vendor Payment
   3.433 Jetpubs, Inc.                                          900 Crest View Dr.                                 Hudson                 WI     54016                         1/9/2020            $246.57 Vendor Payment
   3.434 Jetpubs, Inc.                                          900 Crest View Dr.                                 Hudson                 WI     54016                         2/10/2020        $73,260.00 Vendor Payment
                                                                                                                                                                                   TOTAL:       $74,093.37
   3.435   Jetstream Aviation Holdings                          2601 S BAYSHORE DR                                 Miami                  FL     33133                         2/10/2020        $19,000.00 Vendor Payment
   3.436   Jetstream Aviation Holdings                          2601 S BAYSHORE DR                                 Miami                  FL     33133                         3/11/2020       $150,000.00 Vendor Payment
   3.437   Jetstream Aviation Holdings                          2601 S BAYSHORE DR                                 Miami                  FL     33133                         1/13/2020       $150,000.00 Vendor Payment
   3.438   Jetstream Aviation Holdings                          2601 S BAYSHORE DR                                 Miami                  FL     33133                         1/27/2020       $118,000.00 Vendor Payment
   3.439   Jetstream Aviation Holdings                          2601 S BAYSHORE DR                                 Miami                  FL     33133                         3/11/2020        $50,000.00 Vendor Payment
                                                                                                                                                                                   TOTAL:      $487,000.00
   3.440 KMA Zuckert LLC                                        888 17th Street, NW, Suite 700                     Washington             DC     20006                         3/18/2020        $46,750.00 Vendor Payment
   3.441 KMA Zuckert LLC                                        888 17th Street, NW, Suite 700                     Washington             DC     20006                         3/12/2020        $26,365.09 Vendor Payment
                                                                                                                                                                                   TOTAL:       $73,115.09
   3.442 Korn Ferry                                             PO Box 1450                                        MINNEAPOLIS            MN     55485-5854                    3/18/2020        $22,800.00 Vendor Payment
                                                                                                                                                                                   TOTAL:       $22,800.00
   3.443 Kotzebue Electric Association                          PO Box 44                                          Kotzebue               AK     99752                         1/15/2020         $3,435.00 Utility Payment
   3.444 Kotzebue Electric Association                          PO Box 44                                          Kotzebue               AK     99752                         2/12/2020         $1,635.00 Utility Payment
   3.445 Kotzebue Electric Association                          PO Box 44                                          Kotzebue               AK     99752                         2/11/2020         $3,435.00 Utility Payment
                                                                                                                                                                                   TOTAL:        $8,505.00
   3.446 Kronos Inc                                             PO Box 743208                                      ATLANTA                GA     30374-3208                    1/9/2020         $29,522.12 Vendor Payment
                                                                                                                                                                                   TOTAL:       $29,522.12




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                   Page 8 of 14
                                                                    Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 32 of 42

                                                                                            SOFA 3 ATTACHMENT
                                                                  Certain payments or transfers to creditors within 90 days before filing this case



                              Creditor's Name       Attention                    Address                                 City             State     ZIP          Country    Payment Date Payment Amount    Reason for Payment or Transfer
   3.447 Latitude Technologies Corporation                      101-3375 WHITTIER AVENUE                           VICTORIA               BC    V8Z 3R1       Canada          2/10/2020         $5,247.73 Vendor Payment
   3.448 Latitude Technologies Corporation                      101-3375 WHITTIER AVENUE                           VICTORIA               BC    V8Z 3R1       Canada          3/9/2020         $10,495.88 Vendor Payment
                                                                                                                                                                                  TOTAL:       $15,743.61
   3.449   Launch Technical Workforce Solutions                 700 Commerce Dr.                                   Oak Brook              IL     60523                        1/27/2020        $27,500.00 Vendor Payment
   3.450   Launch Technical Workforce Solutions                 700 Commerce Dr.                                   Oak Brook              IL     60523                        2/10/2020        $23,500.00 Vendor Payment
   3.451   Launch Technical Workforce Solutions                 700 Commerce Dr.                                   Oak Brook              IL     60523                        1/27/2020        $14,750.00 Vendor Payment
   3.452   Launch Technical Workforce Solutions                 700 Commerce Dr.                                   Oak Brook              IL     60523                        1/27/2020        $11,750.00 Vendor Payment
   3.453   Launch Technical Workforce Solutions                 700 Commerce Dr.                                   Oak Brook              IL     60523                        1/27/2020        $11,750.00 Vendor Payment
                                                                                                                                                                                  TOTAL:       $89,250.00
   3.454 LOSA Collaborative                                     PO Box 684645                                      AUSTIN                 TX     78768                        2/10/2020        $68,600.00 Vendor Payment
                                                                                                                                                                                  TOTAL:       $68,600.00
   3.455 Magellan Behavioral Health                             PO Box 785341                                      Philadelphia           PA     19178-5341                   2/21/2020         $7,836.40 Vendor Payment
                                                                                                                                                                                  TOTAL:        $7,836.40
   3.456 MARS Magnum Air Dynamics                               13960 NW 60TH AVENUE                               MIAMI Lakes            FL     33014                        2/17/2020         $5,921.39 Vendor Payment
   3.457 MARS Magnum Air Dynamics                               13960 NW 60TH AVENUE                               MIAMI Lakes            FL     33014                        2/14/2020         $2,000.00 Vendor Payment
                                                                                                                                                                                  TOTAL:        $7,921.39
   3.458   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   2/10/2020         $2,529.04 Vendor Payment
   3.459   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   2/21/2020         $2,248.13 Vendor Payment
   3.460   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   3/9/2020          $1,137.00 Vendor Payment
   3.461   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   1/9/2020         $16,784.05 Vendor Payment
   3.462   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   2/28/2020        $10,149.81 Vendor Payment
   3.463   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   2/3/2020         $10,100.02 Vendor Payment
   3.464   Massachusetts Port Authority                         PO BOX 3471                                        Boston                 MA     02241-3471                   2/17/2020         $9,455.88 Vendor Payment
                                                                                                                                                                                  TOTAL:       $52,403.93
   3.465 Matanuska Electric Association, Inc.                   PAYMENT PROCESSING                                 PALMER                 AK     99645-1688                   3/16/2020         $6,222.63 Vendor Payment
   3.466 Matanuska Electric Association, Inc.                   PAYMENT PROCESSING                                 PALMER                 AK     99645-1688                   1/15/2020         $3,320.77 Vendor Payment
                                                                                                                                                                                  TOTAL:        $9,543.40
   3.467 Mcfarland & Assoc., Dba Antlers Inn                    PO Box 471                                         King Salmon            AK     99613                        3/9/2020          $2,577.50 Vendor Payment
   3.468 Mcfarland & Assoc., Dba Antlers Inn                    PO Box 471                                         King Salmon            AK     99613                        2/10/2020        $13,682.35 Vendor Payment
                                                                                                                                                                                  TOTAL:       $16,259.85
   3.469   Merrill Field Instruments, Inc.                      940 MERRILL FIELD DRIVE                            Anchorage              AK     99501                        1/9/2020          $6,317.80 Vendor Payment
   3.470   Merrill Field Instruments, Inc.                      940 MERRILL FIELD DRIVE                            Anchorage              AK     99501                        2/21/2020         $3,004.50 Vendor Payment
   3.471   Merrill Field Instruments, Inc.                      940 MERRILL FIELD DRIVE                            Anchorage              AK     99501                        2/14/2020         $1,035.00 Vendor Payment
   3.472   Merrill Field Instruments, Inc.                      940 MERRILL FIELD DRIVE                            Anchorage              AK     99501                        2/10/2020        $86,611.21 Vendor Payment
   3.473   Merrill Field Instruments, Inc.                      940 MERRILL FIELD DRIVE                            Anchorage              AK     99501                        3/20/2020        $22,548.92 Vendor Payment
   3.474   Merrill Field Instruments, Inc.                      940 MERRILL FIELD DRIVE                            Anchorage              AK     99501                        3/20/2020        $10,444.85 Vendor Payment
                                                                                                                                                                                  TOTAL:      $129,962.28
   3.475   Metal Innovations, Inc.                              22215 Yellow Gate Ln. NE                           Aurora                 OR     97002                        3/11/2020       $134,490.89 Vendor Payment
   3.476   Metal Innovations, Inc.                              22215 Yellow Gate Ln. NE                           Aurora                 OR     97002                        1/30/2020        $44,050.26 Vendor Payment
   3.477   Metal Innovations, Inc.                              22215 Yellow Gate Ln. NE                           Aurora                 OR     97002                        2/10/2020        $32,973.36 Vendor Payment
   3.478   Metal Innovations, Inc.                              22215 Yellow Gate Ln. NE                           Aurora                 OR     97002                        2/13/2020        $27,581.05 Vendor Payment
   3.479   Metal Innovations, Inc.                              22215 Yellow Gate Ln. NE                           Aurora                 OR     97002                        1/27/2020        $18,336.14 Vendor Payment
                                                                                                                                                                                  TOTAL:      $257,431.70
   3.480 MG Alaska Leasing Limited                              6th Floor                                          Dublin 4                                   Ireland         2/13/2020         $3,720.00 Vendor Payment
   3.481 MG Alaska Leasing Limited                              6th Floor                                          Dublin 4                                   Ireland         2/10/2020       $167,050.50 Vendor Payment
   3.482 MG Alaska Leasing Limited                              6th Floor                                          Dublin 4                                   Ireland         1/13/2020        $79,640.00 Vendor Payment
                                                                                                                                                                                  TOTAL:      $250,410.50
   3.483   Mid-Continent Instruments and Avionics               PO Box 512                                         Wichita                KS     67201-1512                   1/9/2020          $4,545.00 Vendor Payment
   3.484   Mid-Continent Instruments and Avionics               PO Box 512                                         Wichita                KS     67201-1512                   2/14/2020         $3,439.00 Vendor Payment
   3.485   Mid-Continent Instruments and Avionics               PO Box 512                                         Wichita                KS     67201-1512                   3/9/2020         $30,355.00 Vendor Payment
   3.486   Mid-Continent Instruments and Avionics               PO Box 512                                         Wichita                KS     67201-1512                   2/10/2020        $17,987.00 Vendor Payment
                                                                                                                                                                                  TOTAL:       $56,326.00
   3.487 Midnight Sun Cleaning Services, LLC                    PO Box 3291                                        Bethel                 AK     99559                        2/10/2020         $6,996.00 Vendor Payment
                                                                                                                                                                                  TOTAL:        $6,996.00
   3.488 Moore2thePoint                                         92 Calliope Road                                   Auckland 0624                              New Zealand     3/13/2020        $16,158.94 Vendor Payment
                                                                                                                                                                                  TOTAL:       $16,158.94
   3.489   Mountain Aerospace Inc.                              6970 W. 116th Avenue                               Broomfield             CO     80020                        2/14/2020        $33,050.00 Vendor Payment
   3.490   Mountain Aerospace Inc.                              6970 W. 116th Avenue                               Broomfield             CO     80020                        2/10/2020        $23,750.00 Vendor Payment
   3.491   Mountain Aerospace Inc.                              6970 W. 116th Avenue                               Broomfield             CO     80020                        1/9/2020         $19,860.00 Vendor Payment
   3.492   Mountain Aerospace Inc.                              6970 W. 116th Avenue                               Broomfield             CO     80020                        2/21/2020        $14,885.00 Vendor Payment
   3.493   Mountain Aerospace Inc.                              6970 W. 116th Avenue                               Broomfield             CO     80020                        3/9/2020         $10,730.00 Vendor Payment
                                                                                                                                                                                  TOTAL:      $102,275.00
   3.494 N A Holdings LLC dba Northern Petroleum                820 E. Aircraft Road Ste 200                       PALMER                 AK     99645                        2/6/2020          $3,336.54 Vendor Payment
   3.495 N A Holdings LLC dba Northern Petroleum                820 E. Aircraft Road Ste 200                       PALMER                 AK     99645                        2/11/2020         $1,836.56 Vendor Payment
   3.496 N A Holdings LLC dba Northern Petroleum                820 E. Aircraft Road Ste 200                       PALMER                 AK     99645                        3/6/2020          $1,657.27 Vendor Payment
                                                                                                                                                                                  TOTAL:        $6,830.37
   3.497 Naknek Electric Association                            PO Box 118                                         Naknek                 AK     99633                        2/12/2020         $6,097.44 Vendor Payment
   3.498 Naknek Electric Association                            PO Box 118                                         Naknek                 AK     99633                        1/15/2020        $12,873.28 Vendor Payment




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                 Page 9 of 14
                                                                     Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 33 of 42

                                                                                             SOFA 3 ATTACHMENT
                                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                Creditor's Name      Attention                       Address                                  City         State       ZIP        Country   Payment Date Payment Amount     Reason for Payment or Transfer
                                                                                                                                                                                  TOTAL:       $18,970.72
   3.499 Napa Auto Parts/IBS Management                          NAPA AUTO PARTS                                    Los Angeles            CA      90074-6893                 2/28/2020       $161,017.92 Vendor Payment
   3.500 Napa Auto Parts/IBS Management                          NAPA AUTO PARTS                                    Los Angeles            CA      90074-6893                 3/9/2020         $54,199.39 Vendor Payment
   3.501 Napa Auto Parts/IBS Management                          NAPA AUTO PARTS                                    Los Angeles            CA      90074-6893                 1/9/2020         $42,687.78 Vendor Payment
                                                                                                                                                                                  TOTAL:      $257,905.09
   3.502 Navblue Inc                                             295 HAGEY BLVD STE 200                             Waterloo               ON      N2L 6T5      Canada        2/10/2020        $29,502.42 Vendor Payment
                                                                                                                                                                                  TOTAL:       $29,502.42
   3.503   Niacc-Avitech Technologies                            245 W. Dakota Avenue                               Clovis                 CA      93612-5608                 2/10/2020        $23,103.56 Vendor Payment
   3.504   Niacc-Avitech Technologies                            245 W. Dakota Avenue                               Clovis                 CA      93612-5608                 1/9/2020         $18,700.56 Vendor Payment
   3.505   Niacc-Avitech Technologies                            245 W. Dakota Avenue                               Clovis                 CA      93612-5608                 2/14/2020        $14,351.80 Vendor Payment
   3.506   Niacc-Avitech Technologies                            245 W. Dakota Avenue                               Clovis                 CA      93612-5608                 3/9/2020         $12,155.90 Vendor Payment
   3.507   Niacc-Avitech Technologies                            245 W. Dakota Avenue                               Clovis                 CA      93612-5608                 2/21/2020         $7,066.49 Vendor Payment
                                                                                                                                                                                  TOTAL:       $75,378.31
   3.508 Nome Joint Utility Systems                              PO Box 70                                          Nome                   AK      99762                      1/15/2020         $8,164.18 Utility Payment
   3.509 Nome Joint Utility Systems                              PO Box 70                                          Nome                   AK      99762                      2/12/2020         $8,164.18 Utility Payment
                                                                                                                                                                                  TOTAL:       $16,328.36
   3.510 Nortech, Inc.                                           2400 College Rd                                    Fairbanks              AK      99709                      2/17/2020        $11,722.35 Vendor Payment
                                                                                                                                                                                  TOTAL:       $11,722.35
   3.511 North Slope Borough - SA10                              North Slope #190976                                Seattle                WA      998124-514                 2/12/2020           $911.85 Vendor Payment
   3.512 North Slope Borough - SA10                              North Slope #190976                                Seattle                WA      998124-514                 1/15/2020         $7,369.94 Vendor Payment
                                                                                                                                                                                  TOTAL:        $8,281.79
   3.513   Northern Air Cargo Inc.                               3900 Old International Airport Road                Anchorage              AK      99502-1097                 3/9/2020          $4,479.94 Vendor Payment
   3.514   Northern Air Cargo Inc.                               3900 Old International Airport Road                Anchorage              AK      99502-1097                 2/14/2020         $1,661.21 Vendor Payment
   3.515   Northern Air Cargo Inc.                               3900 Old International Airport Road                Anchorage              AK      99502-1097                 2/10/2020        $23,930.15 Vendor Payment
   3.516   Northern Air Cargo Inc.                               3900 Old International Airport Road                Anchorage              AK      99502-1097                 1/9/2020         $21,150.16 Vendor Payment
   3.517   Northern Air Cargo Inc.                               3900 Old International Airport Road                Anchorage              AK      99502-1097                 2/21/2020        $12,127.53 Vendor Payment
                                                                                                                                                                                  TOTAL:       $63,348.99
   3.518   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      2/14/2020        $37,480.94 Vendor Payment
   3.519   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      3/4/2020         $26,599.26 Vendor Payment
   3.520   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      3/13/2020        $20,731.45 Vendor Payment
   3.521   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      1/20/2020        $17,833.17 Vendor Payment
   3.522   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      1/7/2020         $16,417.79 Vendor Payment
   3.523   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      2/10/2020        $29,482.04 Vendor Payment
   3.524   Northland Aviation Services                           3708 University Ave. S.                            Fairbanks              AK      99709                      3/16/2020        $17,500.00 Vendor Payment
                                                                                                                                                                                  TOTAL:      $166,044.65
   3.525 Nushagak Electric & Telephone Corp., Inc.               PO Box 350                                         Dillingham             AK      99576                      2/12/2020         $4,893.93 Vendor Payment
   3.526 Nushagak Electric & Telephone Corp., Inc.               PO Box 350                                         Dillingham             AK      99576                      1/15/2020         $9,923.55 Vendor Payment
                                                                                                                                                                                  TOTAL:       $14,817.48
   3.527   Office Depot Inc                                      PO BOX 29248                                       Phoenix                AZ      85038-9248                 1/9/2020          $3,058.83 Vendor Payment
   3.528   Office Depot Inc                                      PO BOX 29248                                       Phoenix                AZ      85038-9248                 3/9/2020          $2,423.24 Vendor Payment
   3.529   Office Depot Inc                                      PO BOX 29248                                       Phoenix                AZ      85038-9248                 2/10/2020        $18,302.80 Vendor Payment
   3.530   Office Depot Inc                                      PO BOX 29248                                       Phoenix                AZ      85038-9248                 2/14/2020         $7,678.70 Vendor Payment
                                                                                                                                                                                  TOTAL:       $31,463.57
   3.531 Olgoonik Construction Services                          3201 C STREET                                      Anchorage              AK      99503                      1/23/2020         $8,117.95 Vendor Payment
                                                                                                                                                                                  TOTAL:        $8,117.95
   3.532   Pacific Southwest Instruments                         1721 RAILROAD STREET                               Corona                 CA      92880                      2/10/2020         $3,686.24 Vendor Payment
   3.533   Pacific Southwest Instruments                         1721 RAILROAD STREET                               Corona                 CA      92880                      2/14/2020         $3,679.54 Vendor Payment
   3.534   Pacific Southwest Instruments                         1721 RAILROAD STREET                               Corona                 CA      92880                      2/21/2020         $1,406.00 Vendor Payment
   3.535   Pacific Southwest Instruments                         1721 RAILROAD STREET                               Corona                 CA      92880                      1/9/2020         $14,401.22 Vendor Payment
   3.536   Pacific Southwest Instruments                         1721 RAILROAD STREET                               Corona                 CA      92880                      3/9/2020          $8,809.57 Vendor Payment
                                                                                                                                                                                  TOTAL:       $31,982.57
   3.537   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/3/2020          $5,016.00 Vendor Payment
   3.538   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      1/20/2020         $5,016.00 Vendor Payment
   3.539   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      1/16/2020         $5,016.00 Vendor Payment
   3.540   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/6/2020        $132,668.90 Vendor Payment
   3.541   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/21/2020        $63,884.04 Vendor Payment
   3.542   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      1/30/2020        $40,732.00 Vendor Payment
   3.543   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      3/6/2020         $29,772.50 Vendor Payment
   3.544   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      3/25/2020        $25,000.00 Vendor Payment
   3.545   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      3/12/2020        $25,000.00 Vendor Payment
   3.546   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/26/2020        $25,000.00 Vendor Payment
   3.547   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/12/2020        $25,000.00 Vendor Payment
   3.548   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      1/15/2020        $25,000.00 Vendor Payment
   3.549   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/13/2020        $20,520.00 Vendor Payment
   3.550   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      3/13/2020        $20,064.00 Vendor Payment
   3.551   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/27/2020        $15,276.00 Vendor Payment
   3.552   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      2/10/2020        $10,260.00 Vendor Payment
   3.553   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      1/9/2020         $10,260.00 Vendor Payment
   3.554   Pegasus Aviation Services, LLC                        3901 Old International Airport Road                Anchorage              AK      99502                      1/23/2020        $10,032.00 Vendor Payment



In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                 Page 10 of 14
                                                                     Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 34 of 42

                                                                                             SOFA 3 ATTACHMENT
                                                                   Certain payments or transfers to creditors within 90 days before filing this case



                                   Creditor's Name   Attention                        Address                                 City         State       ZIP         Country   Payment Date Payment Amount      Reason for Payment or Transfer
                                                                                                                                                                                   TOTAL:      $493,517.44
   3.555 Penair Realty Holdings                                  6100 BOEING AVENUE                                 Anchorage              AK      99502                       2/4/2020           $4,525.92 Vendor Payment
   3.556 Penair Realty Holdings                                  6100 BOEING AVENUE                                 Anchorage              AK      99502                       2/28/2020         $81,229.89 Vendor Payment
   3.557 Penair Realty Holdings                                  6100 BOEING AVENUE                                 Anchorage              AK      99502                       2/3/2020          $78,966.93 Vendor Payment
                                                                                                                                                                                   TOTAL:      $164,722.74
   3.558   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       1/22/2020       $349,970.10 Vendor Payment
   3.559   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       3/18/2020       $299,906.46 Vendor Payment
   3.560   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       2/18/2020       $251,044.52 Vendor Payment
   3.561   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       1/15/2020       $246,299.81 Vendor Payment
   3.562   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       3/6/2020        $228,104.66 Vendor Payment
   3.563   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       2/4/2020        $223,487.40 Vendor Payment
   3.564   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       2/11/2020       $210,171.33 Vendor Payment
   3.565   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       1/13/2020       $301,919.83 Vendor Payment
   3.566   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       2/10/2020       $254,130.42 Vendor Payment
   3.567   Petro Star, Inc-Wires                                 3900 C Street, Suite 802                           Anchorage              AK      99503                       3/11/2020       $218,600.38 Vendor Payment
                                                                                                                                                                                   TOTAL:     $2,583,634.91
   3.568 Philip G. Wegescheide                                   6304 LONGFORD DRIVE                                MC HENRY               IL      60050                       3/16/2020          $4,000.00 Vendor Payment
   3.569 Philip G. Wegescheide                                   6304 LONGFORD DRIVE                                MC HENRY               IL      60050                       2/10/2020          $2,781.25 Vendor Payment
   3.570 Philip G. Wegescheide                                   6304 LONGFORD DRIVE                                MC HENRY               IL      60050                       1/9/2020           $2,093.75 Vendor Payment
                                                                                                                                                                                   TOTAL:         $8,875.00
   3.571 Phillips Scales, LLC                                    1119 East 70th Ave                                 Anchorage              AK      99518                       2/14/2020          $7,663.98 Vendor Payment
                                                                                                                                                                                   TOTAL:         $7,663.98
   3.572 Piedmont Propulsion Systems, LLC                        4400 Lansing Drive                                 Winston-Salem          NC      27105                       2/10/2020       $103,167.19 Vendor Payment
                                                                                                                                                                                   TOTAL:      $103,167.19
   3.573   Pike's Waterfront Lodge                               1850 HOSELTON RD                                   Fairbanks              AK      99709                       1/9/2020           $3,905.06 Vendor Payment
   3.574   Pike's Waterfront Lodge                               1850 HOSELTON RD                                   Fairbanks              AK      99709                       3/9/2020           $2,997.00 Vendor Payment
   3.575   Pike's Waterfront Lodge                               1850 HOSELTON RD                                   Fairbanks              AK      99709                       2/14/2020          $1,944.00 Vendor Payment
   3.576   Pike's Waterfront Lodge                               1850 HOSELTON RD                                   Fairbanks              AK      99709                       2/21/2020           $567.00 Vendor Payment
   3.577   Pike's Waterfront Lodge                               1850 HOSELTON RD                                   Fairbanks              AK      99709                       2/10/2020         $12,233.00 Vendor Payment
                                                                                                                                                                                   TOTAL:        $21,646.06
   3.578 Planitas Airline Systems                                Plaza 256 Suite 2                                  Dublin 15                                   Ireland        2/13/2020         $58,333.31 Vendor Payment
                                                                                                                                                                                   TOTAL:        $58,333.31
   3.579 Pratt & Whitney Component Solution Inc.                 21980 Network Place                                Chicago                IL      60673-1219                  2/21/2020         $19,605.23 Vendor Payment
   3.580 Pratt & Whitney Component Solution Inc.                 21980 Network Place                                Chicago                IL      60673-1219                  2/10/2020       $167,822.89 Vendor Payment
   3.581 Pratt & Whitney Component Solution Inc.                 21980 Network Place                                Chicago                IL      60673-1219                  2/10/2020         $30,000.00 Vendor Payment
                                                                                                                                                                                   TOTAL:      $217,428.12
   3.582 Pro West Leasing, LLC                                   PO Box 870129                                      Wasilla                AK      99687                       2/28/2020          $4,600.00 Vendor Payment
   3.583 Pro West Leasing, LLC                                   PO Box 870129                                      Wasilla                AK      99687                       2/3/2020           $4,600.00 Vendor Payment
                                                                                                                                                                                   TOTAL:         $9,200.00
   3.584 Regional Avionics Repair LLC                            72230 WOBURN CT                                    THOUSAND PALMS CA              92276                       2/10/2020          $3,895.88 Vendor Payment
   3.585 Regional Avionics Repair LLC                            72230 WOBURN CT                                    THOUSAND PALMS CA              92276                       3/9/2020          $15,813.00 Vendor Payment
                                                                                                                                                                                   TOTAL:        $19,708.88
   3.586 Rolls-Royce Corporation                                 25306 Network Place                                Chicago                IL      60673-1253                  2/3/2020        $249,650.88 Vendor Payment
   3.587 Rolls-Royce Corporation                                 25306 Network Place                                Chicago                IL      60673-1253                  3/11/2020       $249,650.88 Vendor Payment
   3.588 Rolls-Royce Corporation                                 25306 Network Place                                Chicago                IL      60673-1253                  1/13/2020       $243,996.50 Payment Entry
                                                                                                                                                                                   TOTAL:      $743,298.26
   3.589   Saab Defense    & Security Usa                        20700 LOUDOUN COUNTY PRKWY                         Ashburn                VA      20147                       1/27/2020       $114,775.83 Vendor Payment
   3.590   Saab Defense    & Security Usa                        20700 LOUDOUN COUNTY PRKWY                         Ashburn                VA      20147                       2/10/2020       $106,199.40 Vendor Payment
   3.591   Saab Defense    & Security Usa                        20700 LOUDOUN COUNTY PRKWY                         Ashburn                VA      20147                       2/13/2020         $56,005.49 Vendor Payment
   3.592   Saab Defense    & Security Usa                        20700 LOUDOUN COUNTY PRKWY                         Ashburn                VA      20147                       1/13/2020         $55,687.20 Vendor Payment
   3.593   Saab Defense    & Security Usa                        20700 LOUDOUN COUNTY PRKWY                         Ashburn                VA      20147                       3/11/2020         $55,279.60 Vendor Payment
   3.594   Saab Defense    & Security Usa                        20700 LOUDOUN COUNTY PRKWY                         Ashburn                VA      20147                       2/3/2020          $50,524.57 Vendor Payment
                                                                                                                                                                                   TOTAL:      $438,472.09
   3.595 Sage Mechanical, LLC                                    PO BOX 231906                                      Anchorage              AK      99523                       1/27/2020         $16,643.00 Vendor Payment
                                                                                                                                                                                   TOTAL:        $16,643.00
   3.596 Schindler Elevator Corporation                          PO BOX 93050                                       Chicago                IL      60673-3050                  2/10/2020          $6,970.08 Vendor Payment
                                                                                                                                                                                   TOTAL:         $6,970.08
   3.597   Sdp Airline Fuel & Frgt                               PO Box 165                                         Sand Point             AK      99661                       1/7/2020           $5,328.54 Utility Payment
   3.598   Sdp Airline Fuel & Frgt                               PO Box 165                                         Sand Point             AK      99661                       1/9/2020           $4,356.43 Utility Payment
   3.599   Sdp Airline Fuel & Frgt                               PO Box 165                                         Sand Point             AK      99661                       2/28/2020          $2,598.76 Utility Payment
   3.600   Sdp Airline Fuel & Frgt                               PO Box 165                                         Sand Point             AK      99661                       3/20/2020         $19,275.09 Utility Payment
   3.601   Sdp Airline Fuel & Frgt                               PO Box 165                                         Sand Point             AK      99661                       1/31/2020         $15,113.73 Utility Payment
   3.602   Sdp Airline Fuel & Frgt                               PO Box 165                                         Sand Point             AK      99661                       1/23/2020         $14,796.73 Utility Payment
                                                                                                                                                                                   TOTAL:        $61,469.28
   3.603 Seal Dynamics Inc                                       PO BOX 116041                                      ATLANTA                GA      30368-6041                  2/17/2020          $2,325.00 Vendor Payment
   3.604 Seal Dynamics Inc                                       PO BOX 116041                                      ATLANTA                GA      30368-6041                  2/10/2020          $6,890.86 Vendor Payment
                                                                                                                                                                                   TOTAL:         $9,215.86
   3.605 Seaplanes North, LLC                                    3830 AIRCRAFT DRIVE                                Anchorage              AK      99502                       2/10/2020           $601.81 Vendor Payment




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                   Page 11 of 14
                                                                  Case 20-10759-BLS           Doc 7     Filed 05/12/20        Page 35 of 42

                                                                                          SOFA 3 ATTACHMENT
                                                                Certain payments or transfers to creditors within 90 days before filing this case



                             Creditor's Name      Attention                   Address                                   City            State     ZIP         Country   Payment Date Payment Amount    Reason for Payment or Transfer
   3.606 Seaplanes North, LLC                                 3830 AIRCRAFT DRIVE                                Anchorage              AK    99502                       3/13/2020         $8,840.47 Vendor Payment
   3.607 Seaplanes North, LLC                                 3830 AIRCRAFT DRIVE                                Anchorage              AK    99502                       2/21/2020         $8,105.91 Vendor Payment
   3.608 Seaplanes North, LLC                                 3830 AIRCRAFT DRIVE                                Anchorage              AK    99502                       3/9/2020          $7,855.35 Vendor Payment
                                                                                                                                                                              TOTAL:       $25,403.54
   3.609 Shari Hinshaw                                        16174 Essex Park Drive                             Anchorage              AK     99516                      3/9/2020          $5,500.00 Vendor Payment
   3.610 Shari Hinshaw                                        16174 Essex Park Drive                             Anchorage              AK     99516                      2/3/2020          $5,500.00 Vendor Payment
   3.611 Shari Hinshaw                                        16174 Essex Park Drive                             Anchorage              AK     99516                      1/7/2020          $5,500.00 Vendor Payment
                                                                                                                                                                              TOTAL:       $16,500.00
   3.612 Sheysystem, Inc.                                     2050 PROGRESS DRIVE                                Hiawatha               IA     52233                      1/9/2020          $2,074.98 Vendor Payment
   3.613 Sheysystem, Inc.                                     2050 PROGRESS DRIVE                                Hiawatha               IA     52233                      2/10/2020           $500.00 Vendor Payment
   3.614 Sheysystem, Inc.                                     2050 PROGRESS DRIVE                                Hiawatha               IA     52233                      3/9/2020         $15,750.00 Vendor Payment
                                                                                                                                                                              TOTAL:       $18,324.98
   3.615   Shoreside Petroleum Inc.                           6401 Lake Otis                                     Anchorage              AK     99507                      2/28/2020         $4,033.12 Vendor Payment
   3.616   Shoreside Petroleum Inc.                           6401 Lake Otis                                     Anchorage              AK     99507                      1/7/2020          $3,438.45 Vendor Payment
   3.617   Shoreside Petroleum Inc.                           6401 Lake Otis                                     Anchorage              AK     99507                      3/6/2020          $1,613.68 Vendor Payment
   3.618   Shoreside Petroleum Inc.                           6401 Lake Otis                                     Anchorage              AK     99507                      2/6/2020         $14,104.59 Vendor Payment
                                                                                                                                                                              TOTAL:       $23,189.84
   3.619 Simcom Training Center, Inc                          9550 PARKSOUTH CT STE 100                          ORLANDO                FL     32837                      1/9/2020         $19,975.00 Vendor Payment
   3.620 Simcom Training Center, Inc                          9550 PARKSOUTH CT STE 100                          ORLANDO                FL     32837                      2/10/2020        $12,696.00 Vendor Payment
   3.621 Simcom Training Center, Inc                          9550 PARKSOUTH CT STE 100                          ORLANDO                FL     32837                      3/10/2020        $54,978.00 Vendor Payment
                                                                                                                                                                              TOTAL:       $87,649.00
   3.622 Sinex Solutions                                      3984 Willow Pl                                     Hermantown             MN     55811-1778                 3/2/2020         $20,865.28 Vendor Payment
                                                                                                                                                                              TOTAL:       $20,865.28
   3.623 Skyservice FBO Inc.                                  6120 Midfield Road                                 Mississauga            ON     L5P 1B1      Canada        2/10/2020        $98,164.00 Vendor Payment
                                                                                                                                                                              TOTAL:       $98,164.00
   3.624 Snag Point Trucking & Snow Removal                   PO Box 35                                          Dillingham             AK     99576                      2/14/2020         $5,091.18 Vendor Payment
   3.625 Snag Point Trucking & Snow Removal                   PO Box 35                                          Dillingham             AK     99576                      3/26/2020         $3,412.14 Vendor Payment
                                                                                                                                                                              TOTAL:        $8,503.32
   3.626   SOA D/O Trans - Fair Landings/Rent                 Fairbanks International Airport, Accounting Sect   Fairbanks              AK     99709                      2/28/2020        $20,256.85 Vendor Payment
   3.627   SOA D/O Trans - Fair Landings/Rent                 Fairbanks International Airport, Accounting Sect   Fairbanks              AK     99709                      2/3/2020         $20,226.85 Vendor Payment
   3.628   SOA D/O Trans - Fair Landings/Rent                 Fairbanks International Airport, Accounting Sect   Fairbanks              AK     99709                      1/16/2020        $11,198.32 Vendor Payment
   3.629   SOA D/O Trans - Fair Landings/Rent                 Fairbanks International Airport, Accounting Sect   Fairbanks              AK     99709                      2/11/2020        $11,035.49 Vendor Payment
   3.630   SOA D/O Trans - Fair Landings/Rent                 Fairbanks International Airport, Accounting Sect   Fairbanks              AK     99709                      3/11/2020        $10,726.02 Vendor Payment
                                                                                                                                                                              TOTAL:       $73,443.53
   3.631   SOA DOT     Anc Airport                            Accounting Section                                 Anchorage              AK     99519-6960                 2/11/2020       $111,565.66 Vendor Payment
   3.632   SOA DOT     Anc Airport                            Accounting Section                                 Anchorage              AK     99519-6960                 1/16/2020        $98,055.36 Vendor Payment
   3.633   SOA DOT     Anc Airport                            Accounting Section                                 Anchorage              AK     99519-6960                 3/11/2020        $93,555.79 Vendor Payment
   3.634   SOA DOT     Anc Airport                            Accounting Section                                 Anchorage              AK     99519-6960                 2/28/2020        $83,382.43 Vendor Payment
   3.635   SOA DOT     Anc Airport                            Accounting Section                                 Anchorage              AK     99519-6960                 2/3/2020         $78,597.62 Vendor Payment
                                                                                                                                                                              TOTAL:      $465,156.86
   3.636 SOA DOT & PF CENTRAL REGION                          4111 Aviation Drive                                Anchorage              AK     99519-6900                 2/21/2020        $11,427.96 Vendor Payment
                                                                                                                                                                              TOTAL:       $11,427.96
   3.637 SOA DOT Southeast Region                                                                                                                                         2/11/2020         $5,049.00 Vendor Payment
   3.638 SOA DOT Southeast Region                                                                                                                                         1/16/2020         $4,488.00 Vendor Payment
   3.639 SOA DOT Southeast Region                                                                                                                                         2/10/2020        $16,000.00 Computer Checks
                                                                                                                                                                              TOTAL:       $25,537.00
   3.640 Sockeye Business Solutions, Inc.                     808 E street, Suite 100                            Anchorage              AK     99501                      2/14/2020        $15,797.25 Vendor Payment
                                                                                                                                                                              TOTAL:       $15,797.25
   3.641 Software One, Inc.                                   20875 Crossroads Circle                            Waukesha               WI     53186                      2/21/2020        $45,778.08 Vendor Payment
                                                                                                                                                                              TOTAL:       $45,778.08
   3.642   Spawn Ideas Inc.                                   510 L Street, Suite 100                            Anchorage              AK     99501                      2/10/2020         $2,250.00 Vendor Payment
   3.643   Spawn Ideas Inc.                                   510 L Street, Suite 100                            Anchorage              AK     99501                      1/9/2020         $24,778.32 Vendor Payment
   3.644   Spawn Ideas Inc.                                   510 L Street, Suite 100                            Anchorage              AK     99501                      3/11/2020        $23,897.47 Vendor Payment
   3.645   Spawn Ideas Inc.                                   510 L Street, Suite 100                            Anchorage              AK     99501                      2/21/2020        $16,250.00 Vendor Payment
   3.646   Spawn Ideas Inc.                                   510 L Street, Suite 100                            Anchorage              AK     99501                      1/17/2020        $13,750.00 Vendor Payment
                                                                                                                                                                              TOTAL:       $80,925.79
   3.647 SpencerStuart                                        PO Box 98991                                       Chicago                IL     60693                      3/18/2020        $54,665.00 Vendor Payment
                                                                                                                                                                              TOTAL:       $54,665.00
   3.648 Structured Communications Systems, Inc               12901 SE 97th Ave, Ste 400                         Clackamas              OR     97015                      1/20/2020        $27,081.00 Vendor Payment
   3.649 Structured Communications Systems, Inc               12901 SE 97th Ave, Ste 400                         Clackamas              OR     97015                      2/21/2020        $19,851.42 Vendor Payment
                                                                                                                                                                              TOTAL:       $46,932.42
   3.650 STS Engineering                                      2000 NE Jensen Beach Blvd                          Jensen Beach           FL     34957                      1/9/2020        $144,921.51 Vendor Payment
   3.651 STS Engineering                                      2000 NE Jensen Beach Blvd                          Jensen Beach           FL     34957                      2/14/2020        $50,000.00 Vendor Payment
   3.652 STS Engineering                                      2000 NE Jensen Beach Blvd                          Jensen Beach           FL     34957                      2/13/2020        $50,000.00 Vendor Payment
                                                                                                                                                                              TOTAL:      $244,921.51
   3.653 Sturgeon Electric Co, Inc.                           12150 E 112TH AVE                                  Henderson              CO     80640                      1/9/2020         $37,961.66 Vendor Payment
                                                                                                                                                                              TOTAL:       $37,961.66
   3.654 Swanson'S Alaska Llc                                 3351 Arctic Blvd.                                  Anchorage              AK     99503                      3/9/2020          $2,700.30 Vendor Payment




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                            Page 12 of 14
                                                                                      Case 20-10759-BLS          Doc 7     Filed 05/12/20       Page 36 of 42

                                                                                                             SOFA 3 ATTACHMENT
                                                                                   Certain payments or transfers to creditors within 90 days before filing this case



                             Creditor's Name               Attention                                  Address                              City            State     ZIP       Country   Payment Date Payment Amount     Reason for Payment or Transfer
   3.655 Swanson'S Alaska Llc                                                    3351 Arctic Blvd.                                  Anchorage              AK    99503                     1/9/2020            $539.60 Vendor Payment
   3.656 Swanson'S Alaska Llc                                                    3351 Arctic Blvd.                                  Anchorage              AK    99503                     2/10/2020          $7,465.47 Vendor Payment
                                                                                                                                                                                               TOTAL:        $10,705.37
   3.657 Symetra Life Insurance Company                                          777 108th Avenue NE, Suite 1200                    Belleveue              WA     98004-5135               3/3/2020          $32,015.25 Vendor Payment
                                                                                                                                                                                               TOTAL:        $32,015.25
   3.658 Tactair Fluid Controls Incorporated                                     PO BOX 933066                                      Cleveland              OH     44193                    3/13/2020          $4,247.00 Vendor Payment
   3.659 Tactair Fluid Controls Incorporated                                     PO BOX 933066                                      Cleveland              OH     44193                    2/26/2020          $4,247.00 Vendor Payment
   3.660 Tactair Fluid Controls Incorporated                                     PO BOX 933066                                      Cleveland              OH     44193                    2/11/2020          $2,000.00 Vendor Payment
                                                                                                                                                                                               TOTAL:        $10,494.00
   3.661   Taylor Communications, Inc                                            PO Box 91047                                       Chicago                IL     60693                    1/9/2020          $21,030.43 Vendor Payment
   3.662   Taylor Communications, Inc                                            PO Box 91047                                       Chicago                IL     60693                    2/10/2020         $17,140.31 Vendor Payment
   3.663   Taylor Communications, Inc                                            PO Box 91047                                       Chicago                IL     60693                    3/9/2020          $13,204.24 Vendor Payment
   3.664   Taylor Communications, Inc                                            PO Box 91047                                       Chicago                IL     60693                    2/14/2020         $12,876.83 Vendor Payment
   3.665   Taylor Communications, Inc                                            PO Box 91047                                       Chicago                IL     60693                    2/21/2020         $12,447.04 Vendor Payment
                                                                                                                                                                                               TOTAL:        $76,698.85
   3.666 Taylor Fire Protection Services, LLC                                    5887 E Blue Lupine Dr.                             Palmer                 AK     99645                    3/9/2020          $13,478.32 Computer Checks
                                                                                                                                                                                               TOTAL:        $13,478.32
   3.667 TDL Staffing, Inc.                                                      1716 University Ave Suite 101                      Fairbanks              AK     99709                    2/10/2020          $5,628.37 Vendor Payment
   3.668 TDL Staffing, Inc.                                                      1716 University Ave Suite 101                      Fairbanks              AK     99709                    3/9/2020           $3,113.68 Vendor Payment
                                                                                                                                                                                               TOTAL:         $8,742.05
   3.669   Textron Aviation, Inc                                                 23260 Network Place                                Chicago                IL     60673-1232               2/14/2020          $2,132.96 Vendor Payment
   3.670   Textron Aviation, Inc                                                 23260 Network Place                                Chicago                IL     60673-1232               2/10/2020         $20,964.88 Vendor Payment
   3.671   Textron Aviation, Inc                                                 23260 Network Place                                Chicago                IL     60673-1232               3/9/2020          $15,476.59 Vendor Payment
   3.672   Textron Aviation, Inc                                                 23260 Network Place                                Chicago                IL     60673-1232               2/21/2020          $7,006.58 Vendor Payment
   3.673   Textron Aviation, Inc                                                 23260 Network Place                                Chicago                IL     60673-1232               1/9/2020           $6,869.23 Vendor Payment
                                                                                                                                                                                               TOTAL:        $52,450.24
   3.674   The Lakefront Anchorage              Gregory Beltz, General Manager   4800 SPENARD ROAD                                  Anchorage              AK     99517                    1/24/2020          $5,100.98 Vendor Payment
   3.675   The Lakefront Anchorage              Gregory Beltz, General Manager   4800 SPENARD ROAD                                  Anchorage              AK     99517                    2/10/2020          $4,976.38 Vendor Payment
   3.676   The Lakefront Anchorage              Gregory Beltz, General Manager   4800 SPENARD ROAD                                  Anchorage              AK     99517                    3/9/2020           $3,764.88 Vendor Payment
   3.677   The Lakefront Anchorage              Gregory Beltz, General Manager   4800 SPENARD ROAD                                  Anchorage              AK     99517                    2/10/2020          $3,004.96 Vendor Payment
   3.678   The Lakefront Anchorage              Gregory Beltz, General Manager   4800 SPENARD ROAD                                  Anchorage              AK     99517                    2/14/2020          $1,225.44 Vendor Payment
   3.679   The Lakefront Anchorage              Gregory Beltz, General Manager   4800 SPENARD ROAD                                  Anchorage              AK     99517                    1/9/2020           $7,044.82 Vendor Payment
                                                                                                                                                                                               TOTAL:        $25,117.46
   3.680 The University of Tennessee                                             201 Andy Holt Tower                                Knoxville              TN     37996-0100               2/21/2020         $38,810.61 Vendor Payment
                                                                                                                                                                                               TOTAL:        $38,810.61
   3.681 Tronair                                                                 S. 1740 EBER RD                                    HOLLAND                OH     43528                    2/3/2020           $1,158.00 Vendor Payment
   3.682 Tronair                                                                 S. 1740 EBER RD                                    HOLLAND                OH     43528                    2/18/2020           $980.00 Vendor Payment
   3.683 Tronair                                                                 S. 1740 EBER RD                                    HOLLAND                OH     43528                    3/9/2020           $6,860.00 Vendor Payment
                                                                                                                                                                                               TOTAL:         $8,998.00
   3.684 U.S. Treasury                                                           PO Box 196650                                      Anchorage              AK     99502                    2/17/2020       $702,988.69 Excise Taxes
   3.685 U.S. Treasury                                                           PO Box 196650                                      Anchorage              AK     99502                    3/6/2020        $276,701.23 Excise Taxes
                                                                                                                                                                                               TOTAL:      $979,689.92
   3.686 University of AK Anchorage                                              2811 Merrill Field Drive                           Anchorage              AK     99501                    2/17/2020          $4,565.00 Vendor Payment
   3.687 University of AK Anchorage                                              2811 Merrill Field Drive                           Anchorage              AK     99501                    1/9/2020          $16,805.00 Vendor Payment
                                                                                                                                                                                               TOTAL:        $21,370.00
   3.688 Up North Properties                                                     12500 Summer Dr                                    Anchorage              AK     99516                    2/28/2020          $9,964.00 Vendor Payment
   3.689 Up North Properties                                                     12500 Summer Dr                                    Anchorage              AK     99516                    2/3/2020           $9,964.00 Vendor Payment
                                                                                                                                                                                               TOTAL:        $19,928.00
   3.690 USI Insurance Service LLC                                               PO Box 62949                                       Virginia Beach         VA     23466                    2/17/2020         $10,003.00 Vendor Payment
                                                                                                                                                                                               TOTAL:        $10,003.00
   3.691   Vector Aerospace/StandardAero                                         600 E. Dallas Rd.                                  Grapevine              TX     76051                    3/11/2020       $535,647.67 Vendor Payment
   3.692   Vector Aerospace/StandardAero                                         600 E. Dallas Rd.                                  Grapevine              TX     76051                    3/16/2020       $300,000.00 Vendor Payment
   3.693   Vector Aerospace/StandardAero                                         600 E. Dallas Rd.                                  Grapevine              TX     76051                    3/11/2020       $300,000.00 Vendor Payment
   3.694   Vector Aerospace/StandardAero                                         600 E. Dallas Rd.                                  Grapevine              TX     76051                    2/13/2020       $300,000.00 Vendor Payment
   3.695   Vector Aerospace/StandardAero                                         600 E. Dallas Rd.                                  Grapevine              TX     76051                    2/10/2020         $12,143.75 Vendor Payment
                                                                                                                                                                                               TOTAL:     $1,447,791.42
   3.696 Victory Salvage, Inc                                                    8211 SOUTH ALAMEDA STREET                          Los Angeles            CA     90001-4198               2/17/2020         $44,500.00 Vendor Payment
                                                                                                                                                                                               TOTAL:        $44,500.00
   3.697   W   C Jones LLC                                                       PO Box 980415                                      HOUSTON                TX     77098                    1/9/2020          $12,214.68 Vendor Payment
   3.698   W   C Jones LLC                                                       PO Box 980415                                      HOUSTON                TX     77098                    3/9/2020          $12,188.45 Vendor Payment
   3.699   W   C Jones LLC                                                       PO Box 980415                                      HOUSTON                TX     77098                    2/21/2020         $10,654.06 Vendor Payment
   3.700   W   C Jones LLC                                                       PO Box 980415                                      HOUSTON                TX     77098                    3/16/2020          $8,683.46 Vendor Payment
   3.701   W   C Jones LLC                                                       PO Box 980415                                      HOUSTON                TX     77098                    2/10/2020          $6,408.71 Vendor Payment
                                                                                                                                                                                               TOTAL:        $50,149.36
   3.702 Walker Enterprises                     Attn: Maccoy Walker              PO Box 58239                                       Fairbanks              AK     99701                    2/21/2020          $3,800.00 Vendor Payment
   3.703 Walker Enterprises                     Attn: Maccoy Walker              PO Box 58239                                       Fairbanks              AK     99701                    3/9/2020          $25,000.00 Vendor Payment
   3.704 Walker Enterprises                     Attn: Maccoy Walker              PO Box 58239                                       Fairbanks              AK     99701                    2/21/2020         $21,200.00 Vendor Payment
                                                                                                                                                                                               TOTAL:        $50,000.00




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                                              Page 13 of 14
                                                                 Case 20-10759-BLS           Doc 7     Filed 05/12/20         Page 37 of 42

                                                                                         SOFA 3 ATTACHMENT
                                                               Certain payments or transfers to creditors within 90 days before filing this case



                               Creditor's Name   Attention                    Address                                  City            State     ZIP   Country   Payment Date Payment Amount    Reason for Payment or Transfer
   3.705 Wells Fargo Bank                                    NW 7091 PO Box 1450                                Minneapolis            MN    55485                 3/3/2020         $71,918.65 Payment Entry
                                                                                                                                                                       TOTAL:       $71,918.65
   3.706 West Coast Aviation Services                        PO Box 248                                         Unalakleet             AK     99684                2/28/2020        $68,488.15 Vendor Payment
                                                                                                                                                                       TOTAL:       $68,488.15
   3.707 Worldwide Aircraft Services Inc                     2755 N GENERAL AVIATION AVE                        Springfield            MO     65803                1/27/2020        $56,676.17 Vendor Payment
   3.708 Worldwide Aircraft Services Inc                     2755 N GENERAL AVIATION AVE                        Springfield            MO     65803                3/11/2020        $17,684.70 Vendor Payment
                                                                                                                                                                       TOTAL:       $74,360.87
   3.709 Worldwide Fuel                                      PO Box 299                                         Naknek                 AK     99633                2/6/2020          $6,738.72 Vendor Payment
   3.710 Worldwide Fuel                                      PO Box 299                                         Naknek                 AK     99633                2/11/2020         $3,473.55 Vendor Payment
   3.711 Worldwide Fuel                                      PO Box 299                                         Naknek                 AK     99633                2/20/2020         $1,750.00 Vendor Payment
                                                                                                                                                                       TOTAL:       $11,962.27




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                                     Page 14 of 14
                                                                       Case 20-10759-BLS           Doc 7     Filed 05/12/20       Page 38 of 42
                                                                                                SOFA 4 ATTACHMENT
                                                       Payments or other transfers of property made within 1 year before filing this case that benefited any insider

           Insider's Name                   Address                     City     State    ZIP          Relationship to the Debtor             Payment Date Payment Amount     Reason for Payment or Transfer
    4.1 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    5/1/2019         $42,000.00 Expense Reimbursement
    4.2 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    6/3/2019         $42,000.00 Expense Reimbursement
    4.3 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    7/1/2019         $42,000.00 Expense Reimbursement
    4.4 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    8/1/2019         $42,000.00 Expense Reimbursement
    4.5 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    9/3/2019         $42,000.00 Expense Reimbursement
    4.6 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                   10/11/2019        $42,000.00 Expense Reimbursement
    4.7 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    11/1/2019        $42,000.00 Expense Reimbursement
    4.8 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    11/1/2019        $42,000.00 Expense Reimbursement
    4.9 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    12/1/2019        $42,000.00 Expense Reimbursement
   4.10 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    1/6/2020         $42,000.00 Expense Reimbursement
   4.11 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    2/4/2020         $42,000.00 Expense Reimbursement
   4.12 BlackBird, LLC.        4700 Old International Airport Road   Anchorage   AK      99502              See Global Notes                    3/2/2020         $42,000.00 Expense Reimbursement
                                                                                                                                                     TOTAL:     $504,000.00
   4.13 Carol Bibb             4700 Old International Airport Road Anchorage AK          99502                    Director                      7/15/2019        $10,500.00 Expense Reimbursement
   4.14 Carol Bibb             4700 Old International Airport Road Anchorage AK          99502                    Director                      9/16/2019        $10,500.00 Expense Reimbursement
   4.15 Carol Bibb             4700 Old International Airport Road Anchorage AK          99502                    Director                      1/20/2020        $10,500.00 Expense Reimbursement
                                                                                                                                                     TOTAL:      $31,500.00
   4.16   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               4/7/2019         $32,291.67 Gross Salary
   4.17   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               4/22/2019        $32,291.67 Gross Salary
   4.18   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               4/26/2019         $7,459.68 Expense Reimbursement
   4.19   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               5/7/2019         $32,291.67 Gross Salary
   4.20   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               5/17/2019        $26,450.12 Expense Reimbursement
   4.21   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               5/22/2019        $32,291.67 Gross Salary
   4.22   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               6/7/2019         $32,291.67 Gross Salary
   4.23   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               6/21/2019        $32,291.67 Gross Salary
   4.24   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               6/27/2019        $27,238.29 Expense Reimbursement
   4.25   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               7/3/2019            $486.20 Expense Reimbursement
   4.26   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               7/7/2019         $32,291.67 Gross Salary
   4.27   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               7/11/2019        $11,449.71 Expense Reimbursement
   4.28   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               7/22/2019        $32,291.67 Gross Salary
   4.29   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               8/7/2019         $32,291.67 Gross Salary
   4.30   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               8/22/2019         $8,268.35 Expense Reimbursement
   4.31   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               8/22/2019        $32,291.67 Gross Salary
   4.32   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               9/6/2019         $32,291.67 Gross Salary
   4.33   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               9/6/2019        $150,000.00 Bonus
   4.34   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               9/19/2019         $8,790.79 Expense Reimbursement
   4.35   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               9/20/2019        $32,291.67 Gross Salary
   4.36   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               10/7/2019        $32,291.67 Gross Salary
   4.37   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               10/7/2019       $150,000.00 Bonus
   4.38   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director              10/22/2019        $32,291.67 Gross Salary
   4.39   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director              10/22/2019            $75.00 Cell Phone Reimbursement
   4.40   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director              10/31/2019        $13,994.39 Expense Reimbursement
   4.41   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               11/7/2019        $32,291.67 Gross Salary
   4.42   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               11/7/2019       $100,000.00 Bonus
   4.43   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               11/7/2019            $37.50 Cell Phone Reimbursement
   4.44   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director              11/22/2019        $32,291.67 Gross Salary
   4.45   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               12/7/2019        $32,291.67 Gross Salary
   4.46   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               12/7/2019       $100,000.00 Bonus
   4.47   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director              12/19/2019         $9,862.28 Expense Reimbursement
   4.48   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director              12/22/2019        $32,291.67 Gross Salary
   4.49   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               1/7/2020         $32,291.67 Gross Salary
   4.50   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502           Chief Executive Director               1/17/2020        $12,738.29 Expense Reimbursement


In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                    Page 1 of 4
                                                                       Case 20-10759-BLS           Doc 7      Filed 05/12/20         Page 39 of 42
                                                                                                SOFA 4 ATTACHMENT
                                                       Payments or other transfers of property made within 1 year before filing this case that benefited any insider

            Insider's Name                  Address                     City     State    ZIP          Relationship to the Debtor             Payment Date Payment Amount      Reason for Payment or Transfer
   4.51   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                1/22/2020         $32,291.67 Gross Salary
   4.52   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                2/7/2020          $32,291.67 Gross Salary
   4.53   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                2/21/2020         $25,843.29 Expense Reimbursement
   4.54   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                2/21/2020         $32,291.67 Gross Salary
   4.55   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                3/7/2020          $32,291.67 Gross Salary
   4.56   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                3/22/2020         $32,291.67 Gross Salary
   4.57   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                3/26/2020         $16,724.36 Expense Reimbursement
   4.58   David Pflieger       4700 Old International Airport Road   Anchorage   AK      99502          Chief Executive Director                4/2/2020             $569.91 Expense Reimbursement
                                                                                                                                                     TOTAL:    $1,444,988.24
   4.59   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               4/7/2019           $8,333.33 Gross Salary
   4.60   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               4/22/2019          $8,333.33 Gross Salary
   4.61   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               5/7/2019           $8,333.33 Gross Salary
   4.62   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               5/22/2019          $8,333.33 Gross Salary
   4.63   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               6/7/2019           $8,333.33 Gross Salary
   4.64   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               6/21/2019          $8,333.33 Gross Salary
   4.65   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               7/7/2019           $8,333.33 Gross Salary
   4.66   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               7/22/2019          $8,333.33 Gross Salary
   4.67   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               8/7/2019           $8,333.33 Gross Salary
   4.68   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               8/22/2019          $8,333.33 Gross Salary
   4.69   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               9/6/2019           $8,333.33 Gross Salary
   4.70   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               9/20/2019          $8,333.33 Gross Salary
   4.71   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               10/7/2019          $8,333.33 Gross Salary
   4.72   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer              10/22/2019          $8,333.33 Gross Salary
   4.73   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               11/7/2019          $8,333.33 Gross Salary
   4.74   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer              11/22/2019          $8,333.33 Gross Salary
   4.75   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               12/7/2019          $8,333.33 Gross Salary
   4.76   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer              12/22/2019          $8,333.33 Gross Salary
   4.77   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               1/7/2020           $8,333.33 Gross Salary
   4.78   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               1/22/2020          $8,333.33 Gross Salary
   4.79   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               2/7/2020           $3,199.34 Expense Reimbursement
   4.80   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               2/7/2020           $8,333.33 Gross Salary
   4.81   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               2/21/2020          $8,333.33 Gross Salary
   4.82   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               3/7/2020           $8,333.33 Gross Salary
   4.83   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               3/22/2020          $8,333.33 Gross Salary
   4.84   Derek Shanks         4700 Old International Airport Road   Anchorage   AK      99502           Chief Commercial Officer               4/2/2020           $1,000.00 Expense Reimbursement
                                                                                                                                                     TOTAL:      $204,199.26
   4.85   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       4/7/2019           $6,666.67 Gross Salary
   4.86   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       4/22/2019          $6,666.67 Gross Salary
   4.87   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       5/7/2019           $6,666.67 Gross Salary
   4.88   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       5/22/2019          $6,666.67 Gross Salary
   4.89   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       6/7/2019           $6,666.67 Gross Salary
   4.90   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       6/21/2019          $6,666.67 Gross Salary
   4.91   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       7/7/2019           $6,666.67 Gross Salary
   4.92   George Nichols       4700 Old International Airport Road   Anchorage   AK      99502   Former SVP and Chief Information Officer       7/22/2019         $12,307.20 PTO
                                                                                                                                                     TOTAL:       $58,973.89
   4.93 James Decker           4700 Old International Airport Road Anchorage AK          99502                    Director                      3/27/2020         $40,000.00 Expense Reimbursement
                                                                                                                                                     TOTAL:       $40,000.00
   4.94   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502             Chief Financial Officer              4/7/2019          $12,500.00 Gross Salary
   4.95   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502             Chief Financial Officer              4/22/2019         $12,500.00 Gross Salary
   4.96   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502             Chief Financial Officer              4/26/2019             $56.00 Expense Reimbursement
   4.97   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502             Chief Financial Officer              5/7/2019          $12,500.00 Gross Salary
   4.98   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502             Chief Financial Officer              5/17/2019            $985.61 Expense Reimbursement


In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                     Page 2 of 4
                                                                        Case 20-10759-BLS           Doc 7     Filed 05/12/20       Page 40 of 42
                                                                                                 SOFA 4 ATTACHMENT
                                                        Payments or other transfers of property made within 1 year before filing this case that benefited any insider

             Insider's Name                  Address                     City     State    ZIP          Relationship to the Debtor             Payment Date Payment Amount     Reason for Payment or Transfer
   4.99    John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                5/22/2019        $12,500.00 Gross Salary
   4.100   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                6/7/2019         $12,500.00 Gross Salary
   4.101   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                6/13/2019        $56,809.63 Expense Reimbursement
   4.102   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                6/21/2019        $12,500.00 Gross Salary
   4.103   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                7/7/2019         $12,500.00 Gross Salary
   4.104   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                7/22/2019        $12,500.00 Gross Salary
   4.105   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                8/7/2019         $12,500.00 Gross Salary
   4.106   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                8/22/2019        $12,500.00 Gross Salary
   4.107   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                9/6/2019         $12,500.00 Gross Salary
   4.108   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                9/20/2019        $12,500.00 Gross Salary
   4.109   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                10/7/2019           $700.71 Expense Reimbursement
   4.110   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                10/7/2019        $12,500.00 Gross Salary
   4.111   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer               10/22/2019        $12,500.00 Gross Salary
   4.112   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                11/7/2019        $12,500.00 Gross Salary
   4.113   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer               11/21/2019           $576.20 Expense Reimbursement
   4.114   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer               11/22/2019        $12,500.00 Gross Salary
   4.115   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                12/7/2019        $12,500.00 Gross Salary
   4.116   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer               12/22/2019        $12,500.00 Gross Salary
   4.117   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer               12/22/2019       $110,000.00 Bonus
   4.118   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                1/7/2020         $12,500.00 Gross Salary
   4.119   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                1/10/2020           $172.14 Expense Reimbursement
   4.120   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                1/22/2020        $12,500.00 Gross Salary
   4.121   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                2/7/2020         $24,500.00 Expense Reimbursement
   4.122   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                2/7/2020         $12,500.00 Gross Salary
   4.123   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                2/21/2020           $250.00 Expense Reimbursement
   4.124   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                2/21/2020        $12,500.00 Gross Salary
   4.125   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                3/7/2020         $12,500.00 Gross Salary
   4.126   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                3/12/2020         $4,680.23 Expense Reimbursement
   4.127   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                3/17/2020         $7,318.25 Expense Reimbursement
   4.128   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                3/22/2020        $12,500.00 Gross Salary
   4.129   John Mannion         4700 Old International Airport Road   Anchorage   AK      99502           Chief Financial Officer                3/26/2020         $3,500.00 Expense Reimbursement
                                                                                                                                                      TOTAL:     $509,548.77
   4.130   Michael Dyer         4700 Old International Airport Road   Anchorage   AK      99502                    Director                      7/15/2019        $10,500.00 Expense Reimbursement
   4.131   Michael Dyer         4700 Old International Airport Road   Anchorage   AK      99502                    Director                      8/15/2019           $201.48 Expense Reimbursement
   4.132   Michael Dyer         4700 Old International Airport Road   Anchorage   AK      99502                    Director                      9/16/2019        $10,500.00 Expense Reimbursement
   4.133   Michael Dyer         4700 Old International Airport Road   Anchorage   AK      99502                    Director                      1/20/2020        $10,500.00 Expense Reimbursement
                                                                                                                                                      TOTAL:      $31,701.48
   4.134 Richard Nevins         4700 Old International Airport Road Anchorage AK          99502                    Director                      3/27/2020        $40,000.00 Expense Reimbursement
                                                                                                                                                      TOTAL:      $40,000.00
   4.135   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      4/7/2019          $4,166.67 Gross Salary
   4.136   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      4/22/2019         $4,166.67 Gross Salary
   4.137   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      5/7/2019          $4,166.67 Gross Salary
   4.138   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      5/22/2019         $4,166.67 Gross Salary
   4.139   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      6/7/2019          $4,166.67 Gross Salary
   4.140   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      6/21/2019         $4,166.67 Gross Salary
   4.141   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      7/7/2019          $4,166.67 Gross Salary
   4.142   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      7/22/2019         $4,166.67 Gross Salary
   4.143   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      7/23/2019         $6,031.83 Expense Reimbursement
   4.144   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      8/7/2019          $4,166.67 Gross Salary
   4.145   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      8/22/2019         $4,166.67 Gross Salary
   4.146   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      9/6/2019          $4,166.67 Gross Salary
   4.147   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                    Director                      9/20/2019         $4,166.67 Gross Salary


In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                     Page 3 of 4
                                                                        Case 20-10759-BLS           Doc 7     Filed 05/12/20       Page 41 of 42
                                                                                                 SOFA 4 ATTACHMENT
                                                        Payments or other transfers of property made within 1 year before filing this case that benefited any insider

             Insider's Name                  Address                     City     State    ZIP          Relationship to the Debtor             Payment Date Payment Amount     Reason for Payment or Transfer
   4.148   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        10/7/2019         $4,166.67 Gross Salary
   4.149   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                       10/22/2019         $4,166.67 Gross Salary
   4.150   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        11/7/2019         $4,166.67 Gross Salary
   4.151   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                       11/22/2019         $4,166.67 Gross Salary
   4.152   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        12/7/2019         $4,166.67 Gross Salary
   4.153   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                       12/22/2019         $4,166.67 Gross Salary
   4.154   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        1/7/2020          $4,166.67 Gross Salary
   4.155   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        1/22/2020         $4,166.67 Gross Salary
   4.156   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        2/7/2020          $4,166.67 Gross Salary
   4.157   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        2/21/2020         $4,166.67 Gross Salary
   4.158   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        3/7/2020          $4,166.67 Gross Salary
   4.159   Robert Hajdukovich   4700 Old International Airport Road   Anchorage   AK      99502                  Director                        3/22/2020         $4,166.67 Gross Salary
                                                                                                                                                      TOTAL:     $106,031.91
   4.160   W. Stephen Jackson   4700 Old International Airport Road   Anchorage   AK      99502                 Former CFO                       8/15/2019         $6,937.50 Expense Reimbursement
   4.161   W. Stephen Jackson   4700 Old International Airport Road   Anchorage   AK      99502                 Former CFO                       8/22/2019         $7,187.50 Expense Reimbursement
   4.162   W. Stephen Jackson   4700 Old International Airport Road   Anchorage   AK      99502                 Former CFO                       9/13/2019         $7,437.50 Expense Reimbursement
   4.163   W. Stephen Jackson   4700 Old International Airport Road   Anchorage   AK      99502                 Former CFO                      10/17/2019         $6,375.00 Expense Reimbursement
   4.164   W. Stephen Jackson   4700 Old International Airport Road   Anchorage   AK      99502                 Former CFO                       2/10/2020         $5,875.00 Expense Reimbursement
                                                                                                                                                      TOTAL:      $33,812.50




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                                                                     Page 4 of 4
                                     Case 20-10759-BLS                       Doc 7          Filed 05/12/20              Page 42 of 42

Fill in this information to identify the case:

Debtor name: Corvus Airlines, Inc.

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                               Check if this is an
Case number: 20-10759
                                                                                                                                                               amended ling




WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result
in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on
05/11/2020



/s/ John Mannion                                                                             John Mannion

Signature of individual signing on behalf of debtor                                          Printed name

Chief Financial O cer

Position or relationship to debtor


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (O cial Form 207) attached?

     No

     Yes
